Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 1 of
                                      45




                        Exhibit C
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 2 of
                                         45
                                                                                                  1 rHIS CON1RACT IS A RA Tl'O 01':D~R                                                     RATING                                      PAGE OF PAGrn
                             AWARD/CONTRACT                                                           UNDER DPAS. 1'15 cm 350\                                                                                                               l       1 (j 8
     2 CONTRACT /Proc. Inst krer.t .1 NO                                                                                                                                 j   3. EfFECHVE 0A TE                 REOll!SrnON{Pl!RCHASE R~QUESTIPROJECT NO
                                                                                                                                                                                                                                                                   -------
     HSCEOP--0 G D · QC G_l_O_ _ _ _ _ _, - . - - - - - - - - - - - ~ - - - - ~ - - " l , _ J'-/O'""'l_,_1~_'0_'0_6_._ _.f"--·'-D'-"N_D_R_0_0_7_C_10'"';:'-.,~_1~ - - - - -
     5. ,ssuEO ev                                                           (;/jt)E'
                                                                                                          ICE                                6. )'.(!)MINISTERED B'f f/fa/he.r /~,an ff"m 5)                                   COfJ                   ICS
     U.S.   Dept. Of Homeland Security                                                                                                       U,S. Dept. Of Homeland Secu,:-ity
      Imri,igration and Customs Enforcement                                                                                             . Immi9Iat i.on a,id Ci:storns EntorceJT,ent
      425 ! Street, NW                                                                                                                  i425 I Street, NW
     Rm 2208                                                                                                                             Rm 2208
     Washington DC 20536                                                                                                                 Washington DC 20536

     7. NAME AND ADDRESS OF CONTRACTOR {No. St,oc,i, City, Coo~tr,· St,i/e emf ZJP Code)                                                                                         $ DELIVERY



     THE GSO GROUP INC                                                                                                                                                           ~- OlSCOU!!TFOR PROMPT PAYMENT
     621 NW 53RD ST STE 700
                                                                                                                                                                                                       Net 30
     BOC/\ RA':l'ot~ f''L TH 8 7 8 2 4 2


                                                                                                                                                                                 10 SUBMIT INVOICES                                   ITEM
                                                                                                                                                                                 (4 eepie~ tmk>s& O!J18!Wise wi,clflei:!)
                                                                                                                                                   - - ~ - TO THE AOOR ES.S 8 HOViM IN
     COOE            612 7064 650000                                          ~" !FACILITY CODE
      11. SH!l' TO,W\~J( FOR·.. ·-------COOE,                                                             TC}:
                                                                                                                                                                                                                      ------f ...... - - - -..,.... ,____.,,_
                                                                                                                                        j1'i_ PAYMENTWll.t BE MADE BY                                                        COOE

      Immig:ration ,md Customs Er,force:ncnt                                                                                            'callas Finance Center
     425 I Strecs:. NW                                                                                                                       LO. Bci::,.: 561567
     Rm 2208                                                                                                                                 Attn: Bolton/Sheffield
     Washingccn DC 20536                                                                                                                     Dallas ?X 75356-1567


                                                                                                                                        • 14     ACCOUNTIOO AND APPROPRIATION DATA                                     .,   _____ ------»-------

              ! j 10U.SC.23Q4\e1 {

       15A. ITEM NO i




     -----~---------------------------------~-~------.---'-------·
                                         1% TOT/\!. ,",MOL/NTOf CONTRACT ~I
                                                                               1SB SUl'f>Ll[S/SERVICF-S-----~-""




                                                                            ·----
                                                                                                                                        --r= ~"i -----.. ---""'
                                                                                                                                        .I
                                                                                                                                                                             I       15G      I I
                                                                                                                                                                                               100
                                                                                                                                                                                                   SE:£ ATTACHMENT ,"'
                                                                                                                                                                                                              11£. UN!Tf'R:E - - - - , ~ ~ ; -AMOUNT




                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                         $000
                                                                                                                                                                                                                                                                               ..



                                                                                            _ _ _ _ _ ......... ,,. '!'ABLE oFCO\'I_Te"'~H~r~s-~----------....... _______ ........ _ _ _ ······--,--·---
        (X)     "1   SEC   I DESCRIPTION                                                                                       \iw:.Ers,       I 1x1     )SEC.\                  DEscR1N10N                                                                        J.cfo(<i: (:;;,
                 PART I, THE SCHEOOlE                                                                                                                     PART .11 "CONTRACT CLAUSf:S
                      A      SOtiC'.ITATIQ!',~fCOt·,ffRACT FORM                                                                                    X           i     I           CONTRACT CLAUSES
                                                                                                                                                                                                                                       '·····--·- - b1····
        )(_           B     llUPPbl§:S OR SERVICES ANDJ:',RICESICOSTS                                                           .:?,                      PART HI - UST OF DOCUMENTS. EXHIBITS A.ND OTHER ADACH
                                                                                ~~~~-------_-
                                                                                            ___r,p----t-x-r                                                 J   I USHlF AJTACHMtNTS
        X             C     DE ~CRWTIONIS PECS./\',/Oll_~ STATEMENT


        X
        X
                      t)

                      E
                      F
                            PACK,\QING AND MARKING
                             INSPEG TIO~ AND ACC~ p; ANCE
                             D§.~IVERIES OR PEl1:FORf>o!,>.NCE
                                                                                                                                 1
                                                                                                                              __ 1
                                                                                                                                                          P:T1V - : : : : : : : : : ; : :

                                                                                                                                                                     1
                                                                                                                                                                                                            ~:~;i::l::::D
                                                                                                                                                                                 OTHER STATEMENTS OF OFFT.RORS
                      G     CONTHAl,;I_\DMINISTRATIOfi DA}/\                                                                           --+---+----,,-.IIN_'!_l-_,R_S_._C_.O_NDS.., ANO NOl,G_E_S_T_O_O_F_F_E_R..cOc.Rc;cS_ _ _ _ ___,__ __
                      H     SPECSAl CONTRACT RFQUI.REMENTS                                  "                                                                 M      i           fVALUAT,ON FACTORS FOR AWARO



      i7 ;;;- CONTRAC'IUR' S NEGOTIA1 ED AGREEMENT (Cw,1,,,,,Jr,r is mq.,;;;;f lo sign 1k,
     dorume,•>tammwm
     fltf":",1sh: afld ®!ivoc all rtam~   l:::f"
                                                     l _ -klisswngoflicr,JC.,ntt..ctorallf""'•«>
                                                   pst1orrn .r.dl the..s0'("v«J8s ~ forth: Ofoi3'1ef'NRS0 iOOnt1f4&d'
                                                                                                                                       118.
                                                                                          CONTRACTING OFFIC!11'1 WILL COMPLETE ITEM 11 OR 111 AS APPUCA_S_LE_ __

                                                                                                                                                    I~. AWARD. (Ccm/rador ,s·,,._;··· ""I''"".
                                                                                                                                                 Sookit!!tlcnNumt>er     _______
                                                                                                                                                                                            ·. d 1o_s;:;;,1."i,i;-dce
                                                                                                                                                                                                    _ ----·
                                                                                                                                                                                                                   .. ~.,.m. em.). yc,_,.·: cl\'e, ". o
                                                                                                                                                                                                                                ___ ..
                                                                                                                                                 1n.1Jud•rco 'Iha G:."idmms or c:nanga:s mad9 P) you '#hd':i add1l:uns ot t:h3fl!:Jat:i ara ,et to!"th
                                                                                                                                                                                                                                                        __     _

     a ~ and en eny oi:mth"'11!km '!/,!!&Is fer tl",e c:,nsideratiOl'l !Statec haro,n Th~ <ighls arid                                            in M llbow, is     tierooy ~ d ~ 1o 1hA ilac':s 1,~ioo aoo.-e arid on any co.">l,tt-0<>
     ob,ig~ti0t1• of the pa,1ies ro !hi5 contract shal ba oobject lo ,m<J ll(NeHlGd 13\' lhe lollowirb\)                                        stimils. Thf5 ;a'WJ!lrd coos um m~e~ !tie C<l'11rac1 Wh1dH<'.ll1!;1$ls o1 IF-,l feifowirl(J
     di;'J(...ument:s: {~) lhi:s. ~rd/a:mtract. {b) the ${,l]c:lt~tio:rt, if an:&', ¥sci {l".;) sui:.:.h prD'ViS.iOt''-1$.,                     C!Ot'.':urnents: (a) :lhfi. Go\18fr1rt1~f.s soltcilation: ar~ ~ C!ffar and ib} tt-11-E- awardfcontn~t
     mpresenrnhan:s. rert.ificafo:..11~. and ·specifa:.:.atian!, as are a.ttedl:ed or tf'ICC"~ral:ad b-,:·                                      No fl.lfther ci::--iotrn.du!!!I dcirumat-:i:1: ~s flei.)2:'5'9£.i)r
     mfarenoo her;;in !Alt                    ltHtre ~5/e:d hOO!in.)
                                           SIGNER (Type (I{ ,:,,,nt)                                                                            2M NAMF' OF OONlRAGTii'JG OFFICER
                                          Vice President- Project Development                                                                    Debo!:ch Locke




Confidential                                                                                                                                                                                                                                     GEO-MEN 00059635
    Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 3 of
                                          45
                                         REFERENCE NO. OF DOCUMENT BEING CONTINUED                                              PAGE        OF
     CONTINUATION SHEET                  HSCEOP-06-D-00010                                                                        2                 108
     NAME OF OFFEROR OR CONTRACTOR

     THE GEO GROUP INC
     ITEM NO.                            SUPPLIES/SERVICES                                 QUANTITY UNIT   UNIT PRICE                        AMOUNT

        (A)                                     (B)                                          (C)    (D)       (E)                                   {F)

                         Tax ID Number:   XX-XXXXXXX
                         DUNS Number:   612706465
                         FOB: Destination
                         Period of Performance: 10/01/2006 to 05/31/2006

                         THIS LINE ITEM REPRESENTS THE MINIMUM GUARANTEE
                         FOR THE BASE TERM OF' 10/1/06 - 5/31/07. IT IS
                         BASED ON 243 DAYS USINGING 300 BEDS EACH DAY
                         WHICH EQUALS 72900 BED DAYS.

        0001             BED DAY MINIMUM GUARANTEE INCLUDES HEALTH CARE                     72900 BD            130.10                           0.00

                         Accounting Info:
                         SEE ATTACHMENT A
                          $0.00 (Subject to Availability of Funds)
                         Period of Performance: 10/01/2006 to 05/31/2007

                         THIS CLIN REPRESENTS A BUNDLE OF POSSIBLE               MEDICAL
                         SERVICES THAT MIGHT BE NEEDED IN ADDITION               TO THE
                         DAILY CARE PROVIDED IN CLIN 0001.  IT MAY               BE
                         ACCESSED BY ISSUANCE OF TASK ORDERS UP TO               THE
                         AMOUNT SHOWN.

        0002              NON EMERGENCY MEDICAL CARE                                                                                                0.00
                          l:'ully Funded Obligation Amount$(). 00

                         THIS CLIN IS FOR BEDS NEEDED IN EXCESS OF THE
                         MINIMUM GURANTEE OF 300.  THERE ARE 100
                         ADDITIONAL BEDS WHICH MAKES FOR A MAXIMUM
                         QUANTITY OF 400 TOTAL.

        0003              BED DAY RATE FOR REQUIREMENT IN EXCESS OF 300                     24300 BD                1.8. 38                      0.00
                          INCLUDES DAILY HEALTH CARE AVAILABILITY.
                          Fully Funded Obligation Arnount$0.00

                          THIS LINE ITEM REPRESENTS THE MINIMUM GUARANTEE
                          FOR THE BASE TERM OF 6/1/07 - 5/31/08.  IT IS
                          BASED ON 365 DAYS USINGING 300 BEDS EACH DAY
                          WHICH EQUALS TO 109,500 BED DAYS.

        1001             BED DAY MINIMUM GUARANTEE (NO HEALTH CARE)                        109500 BD            122.95                           0.00
                         Amount: $13,463,025.00(0ption Line Item)
                         06/01/2007

                         THIS CLIN IS FOR BEDS NEEDED IN EXCESS OF THE
                         MINIMUM GURANTEE OF JOO.  THERE ARE 100
                         ADDITIONAL BEDS WHICH MAKES FOR A MAXIMUM
                         QUANTITY OF 400 TOTAL.

        1002              BED DAY RATE FOR REQUIREMENT IN EXCESS OF 300                     36500 BD                 9.98                        0.00
                          Continued ...




     NSN 7540-01- i 52~8067                                                                                                   OPTIONAL FORM 336 (4·66)
                                                                                                                              Sponsored by GSA
                                                                                                                              FAR (48 CFR) 53.110




Confidential                                                                                                                              GEO-MEN 00059636
    Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 4 of
                                          45
                                        REFERENCE NO. OF DOCUMENT BEING CONTINUED                                    PAGE      OF
     CONTINUATION SHEET                 HSCEOP-06-D-00010                                                             3             108
     NAME OF OFFEROR OR CONTRACTOR

     THE GEO GROUP INC
     ITEM NO                            SUPPLIES/SERVICES                           QUANTITY UNIT   UNIT PRICE                  AMOUNT

       (A)                                     (BJ                                    (C)    (D)       (E)                          (F)

                        INCLUDES DAILY HEALTH CARE AVAILABILITY.
                        Amount: $364,270.00(0ption Line Item)
                        06/01/2007
                        Fully Funded Obligation Amount$0.00

                        THIS LINE ITEM REPRESENTS THE MINIMUM GUARANTEE
                        FOR THE BASE TERM OF 6/1/08 - 5/31/09.  IT IS
                        BASED ON 365 DAYS USINGING 300 BEDS EACH DAY
                        WHICH EQUALS TO 109,500 BED DAYS.

        2001            BED DAY MINIMUM GUARANTEE (NO HEALTH CARE)                  109500 BD            123.55                     0.00
                        Amount: $13,528,725.00(0ption Line Item)
                        06/01/2008

                        THIS CLIN IS FOR BEDS NEEDED IN EXCESS OF THE
                        MINIMUM GURANTEE OF 300.  THERE ARE 100
                        ADDITIONAL BEDS WHICH MAKES FOR A MAXIMUM
                        QUANTITY OF 400 TOTAL.

       2002             BED DAY RATE FOR REQUIREMENT IN EXCESS OF 300                36500 BD             10.34                     0.00
                        INCLUDES DAILY HEALTH CARE AVAILABILITY.
                        Amount: $377,410.00(0ption Line Item)
                        06/01/2008
                        Fully Funded Obligation Amount$0.00

                        THIS LINE ITEM REPRESENTS THE MINIMUM GUARANTEE
                        FOR THE BASE TERM OF 6/1/09 - 5/31/10.  IT IS
                        BASED ON 365 DAYS USINGING 300 BEDS EACH DAY
                        WHICH EQUALS TO 109,500 BED DAYS.

        3001            BED DAY MINIMUM GUARANTEE (NO HEALTH CARE)                  109500 BD            124.30                     0.00
                        Amount: $13,610,850.00(0ption Line Item)
                        06/01/2009

                        THIS CLIN IS FOR BEDS NEEDED IN EXCESS OF THE
                        MINIMUM GURANTEE OF 300. THERE ARE 100
                        ADDITIONAL BEDS WHICH MAKES FOR A MAXIMUM
                        QUANTITY OF 400 TOTAL.

       3002             BED DAY RATE FOR REQUIREMENT IN EXCESS OF 300               36500 BD              10.70                     0.00
                        INCLUDES DAILY HEALTH CARE AVAILABILITY.
                        Amount: $390,550.00(0ption Line Item)
                        06/01/2009
                        Fully Funded Obligation Amount$390,550.00

                        THIS LINE ITEM REPRESENTS THE MINIMUM GUARANTEE
                        FOR THE BASE TERM OF 6/1/10 - 5/31/11.  IT IS
                        BASED ON 365 DAYS USINGING 300 BEDS EACH DAY
                        WHICH EQUALS TO 109,500 BED DAYS.

                        Continued ...




    NSN 7540--01-152-8007                                                                                         OPTIONAL FORM 336 14-86}
                                                                                                                  Spo;)SmOO by GSA
                                                                                                                  FAR (48 CFR) 53 110




Confidential                                                                                                                 GEO-MEN 00059637
    Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 5 of
                                          45
                                     REFERENCE NO. OF DOCUMENT BEING CONTINtJED                                        PAGE       OF
    CONTINUATION SHEET               HSCEOP-06-D-00010                                                                  4              108
    NAME OF OFFEROR OR CONTRACTOR

    THE GEO GROUP INC
    ITEM NO.                         SUPPLIESISERVIC ES                           QUANTITY UNIT   UNIT PRICE                       AMOUNT

       (A)                                   (B)                                    (C)    (D)       (E)                               { F)

       4001            BED DAY MINIMUM GUARANTEE (NO HEAL1'H CARE)                109500 BD            125.05                          0. DO
                       Amount: $13,692,975.00 (Option Line Item)
                       06/01/2010

                       THIS CLIN IS FOR BEDS NEEDED IN EXCESS OF THE
                       MINIMUM GURANTEE OF 300.  THERE ARE 100
                       ADDITIONAL BEDS WHICH MAKES FOR A MAXIMUM
                       QUANTITY OF 400 TOTAL.

        4002           BED DAY RATE FOR REQUIREMENT IN EXCESS OF 300               36500 BD                11. 08                      0.00
                       INCLUDES DAILY HEALTH CARE AVAILABILITY.
                       Amount: $404,420.00(0ption Line Item)
                       06/01/2010
                       Fully F'unded Obligation Amount$404, 420. DO

                       The total amount of award: $65,788,800.00. The
                       obligation for this award is shown in box 15G.




    NSN 7540-01-152-8067                                                                                            OPTIONAL FORM 336 (4-$6)
                                                                                                                    Sponsored by GSA
                                                                                                                FAR (48 CFR) 53 .110




Confidential                                                                                                                   GEO-MEN 00059638
    Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 6 of
                                          45




                                          Description/Specifications
                                      PERFORMANCE WORK STATEMENT

               1 Definitions
               ACA: American Correctional Association.

               ALDF: Adult Local Detention Facilities.

               ADMINISTRATIVE SEGREGATION: A unit of housing for detainees whose continued
               presence in the general population poses a serious threat to life, property, self, staff, or
               other detainees.

               ALIEN: Any person who is not a citizen or national of the United States.

               BOOKING: It is a procedure for the admission of an ICE detainee, which includes
               searching, fingerprinting, photographing, medical screening, and collecting personal
               history data. Booking also includes the inventory and storage of the individual's
               accompanying personal property.

               CLASSIFICATION: A process for determining the needs and requirements of aliens for
               whom detention has been ordered and for assigning them to housing units and programs
               according to their needs, security risk level and existing resources of the facility.

               CONTRABAND: Any item possessed by detainees or found within the confinement of
               the facility which is declared illegal by law or which is expressly prohibited by facility
               policies and procedures.

               CONTRACTOR: The entity, which provides the services, described in this Performance
               Work Statement.

               CONTRACTING OFFICER: An employee of the government responsible for the
               complete conduct and integrity of the contracting process, including administration after
               award. The only individual authorized to issue changes to this contract

               CONTRACTING OFFICER'S TECHNICAL REPRESENTATIVE (COTR): An
               employee of the government responsible for monitoring all technical aspects and
               assisting in administering the contract.

               CONTROL ROOM: Integrates all internal and external security communications
               networks within a secure room. Activities conducted within the control room have a


                                                                                                            4




Confidential                                                                                           GEO-MEN 00059639
    Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 7 of
                                          45



               critical impact on the institution's orderly and secure operation.

               DESIGNATED SERVICE OFFICIAL: An employee ofU. S. Immigration and Customs
               Enforcement designated in writing by ICE Officer-In-Charge (OIC) to represent ICE on
               matters pertaining to the operation of the facility.

               DETAINEE: Any person confined under the auspices and the authority of any Federal
               agency. Many of those being detained may have substantial and varied criminal
               histories.

               DETAINEE RECORDS: Information concerning the individual's personal, criminal and
               medical history, behavior, and activities while in custody, including, but not limited to:

                      Detainee, Personal Property
                      Receipts, Visitors List, Photographs
                      Fingerprints, Disciplinary Infractions
                      Actions Taken, Grievance Reports, Medical
                      Records, Work Assignments, Program Participation
                      Miscellaneous Correspondence, etc.

               DIRECT SUPERVISION: A method of detainee management that ensures continuing
               direct contact between detainees and staff by posting an officer(s) inside each housing
               unit. Officers in general housing units are not separated from detainees by a physical
               barrier. Officers provide frequent, non-scheduled observation of and personal interaction
               with detainees.

               ENVIRONMENTAL ANALYSIS AND EV AL UA TION (EAE): This document
               initiates the analysis and evaluation of environmental effects of proposed actions, and
               contemplates alternative proposals. This document is the basis for deciding whether or
               not an Environmental Assessment is required.

               ENVIRONMENTAL ASSESSMENT (EA): Specific document summarizing the results
               of thorough analyses of environmental impacts caused by proposed actions. This
               document is the basis for deciding whether or not an Environmental Impact Statement is
               required.

               ENVIRONMENTAL IMPACT STATEMENT (EIS): Comprehensive document
               provides full and fair discussion of significant environmental impacts caused by the
               proposed action(s). It also states the reasonable alternatives, which would avoid or
               minimize the adverse impact(s) or enhance the quality of the human environment.

               EMERGENCY: Any significant disruption of normal facility procedure, policy or
               activity caused by riot, strike, escape, fire, medical exigency, natural disaster or other
               serious incident.

               FACILITY: The physical plant and grounds in which The Contractor's services are



                                                                                                              5




Confidential                                                                                                GEO-MEN 00059640
    Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 8 of
                                          45



               operated.

               FACILITY ADMINISTRATOR: The official, regardless of local title (e.g., jail
               administrator, Facility Director, superintendent) who has the ultimate responsibility for
               managing and operating the contract detention facility. The qualifications for the holder
               of this office shall be consistent with ACA standards.

               FINDING OF NO SIGNIFICANT IMPACT (FONSI): Formal statement indicating that
               no significant effect upon the quality of the human environment will occur because of the
               proposed action(s).

               GRIEVANCE: A written complaint filed by a detainee with the facility administrator
               concerning personal health/welfare or the operations and services of the facility.

               IMMEDIATE RELATIVES: Spouses, children (including stepchildren and adopted
               children) and their spouses, parents (including stepparents), brothers and sisters
               (including stepbrothers and sisters and half-brothers and sisters) and their spouses.

               LIFE SAFETY CODE: A manual published by The National Fire Protection Association
               specifying minimum standards for fire safety necessary in the public interest.

               MEDICAL RECORDS: Separate records of medical examinations and diagnosis
               maintained by the responsible physician or nurse. The following information from these
               records shall be transferred to the detainee record: date and time of all medical
               examinations; and, copies of standing or direct medical orders from the physician to the
               facility staff.

               MEDICAL SCREENING: A system of structured observation and/or initial health
               assessment to identify newly arrived detainees who could pose a health or safety threat to
               themselves or others.

               ON CALL/REMOTE CUSTODY OFFICER POST: These posts shall be operated on
               demand by the COTR and shall include, is not limited to, escorting and custody of
               detainees for hearings, ICE interviews, and any other location requested by the COTR.

               QUALIFIED HEAL TH PROFESSIONAL: Physicians, dentists, and other professional
               and technical workers who by state law engage in activities that support, complement or
               supplement the functions of physicians and/or dentists who are licensed, registered, or
               certified, as appropriate to their qualifications, to practice.

               RESPONSIBLE PHYSICIAN: A person licensed to practice medicine with whom the
               facility enters into a contractual agreement to plan for and provide health care services to
               the detainee population of the facility.

               RESTRAINT EQUIPMENT: This includes but is not limited to: handcuffs, belly
               chains, leg irons, straight jackets, flexi cuffs, soft (leather) cuffs, and leg weights.



                                                                                                            6




Confidential                                                                                              GEO-MEN 00059641
    Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 9 of
                                          45




               SAFETY EQUIPMENT: This includes but is not limited to fire fighting equipment, i.e.,
               chemical extinguisher, hoses, nozzles, water supplies, alarm systems, portable breathing
               devices, gas marks, fans, first aid kits, stretchers and emergency alarms.

               SALL YPORT: An enclosure situated either in the perimeter wall or fence to the facility
               or within the interior of the facility, containing gates or doors at both ends, only one of
               which opens at a time. This method of entry and exit ensures there shall be no breach in
               the perimeter or interior security of the facility.

               SECURITY DEVICES: Locks, gates, doors, bars, fences, screens, hardened ceilings,
               floors, walls and barriers used to confine and control detainees. In addition, electronic
               monitoring equipment, security alarm systems, security light units, auxiliary power
               supply, and other equipment used to maintain facility security.

               SECURITY PERIMETER: The outer portions of a facility, which actually provide for
               secure confinement of detainees.

               STANDING MEDICAL ORDERS: Written orders, by a physician, to medical personnel
               for the definitive treatment of identified minor, self-limiting conditions and for on-site
               treatment of emergency conditions.

               TRAINING: An organized, planned, and evaluated activity designed to achieve specific
               learning objectives. Training may occur on site, at an academy of training center, at an
               institution of higher learning, through contract service, at professional meetings or
               through closely supervised on-the-job training. Meetings of professional associations are
               considered training when there is clear evidence of the above elements.

               TRANSPORTATION COSTS: All materials, equipment and labor necessary to respond
               to requests by designated officials for secure movement of detainees from place to place
               necessary for processing, hearings, interviews, etc.

               WEAPONS: This includes but is not limited to firearms, ammunition, knives, slappers,
               billy clubs, electronic defense modules, chemical weapons (MACE), and nightsticks.

               2 Introduction
               This Performance Work Statement (PWS) sets forth the contract performance
               requirements for the management and operation of a Contractor-owned/Contractor-
               operated detention facility for federal detainees. The population will be comprised of
               individuals charged with federal offenses and detained while awaiting trial or sentencing,
               a hearing on their immigration status, or deportation.

               The Contractor shall furnish all personnel, management, equipment, supplies and services
               necessary for performance of all aspects of the contract. Unless explicitly stated
               otherwise, the Contractor is responsible for all costs associated with and incurred as part
               of providing the services outlined in this contract.



                                                                                                             7




Confidential                                                                                           GEO-MEN 00059642
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 10 of
                                          45



               An existing facility shall be provided to accommodate up to 400 detainees at a single site.
               In addition, the institution shall include a special housing unit (segregation) with a
               capacity of at least 10 percent of the facility rated capacity.

               The facility shall be located within the geopolitical boundaries of Denver, Colorado. The
               facility shall be located within a fifteen (15) mile radius of Denver International Airport
               with appropriate proximity and access to emergency services (medical, fire protection,
               law enforcement, etc.).

               The Contractor shall ensure that the facility operates in a manner consistent with the
               mission of the Department of Homeland Security, ICE Detention and Removal Operation
               (DRO). ICE Detention and Removal promotes safety and national security by ensuring
               the departure from the United States of all removable illegal residents through the fair
               and effective enforcement of the nation's immigration laws. While in custody, ICE must
               ensure that such individuals are housed in safe, secure, and humane environment and
               their statutory and constitutional rights are safeguarded.

               Within 60 days following contract award, the Contractor shall notify the Contracting
               Officer (CO) the facility is ready to begin accepting detainees. This may occur earlier at
               the request of the Contractor, but only if the CO, upon verification of DRO, determines
               the Contractor is capable of accepting detainees.

               It is essential that the Contractor be fully prepared to accept responsibility for performing
               the requirements of the contract, thus ensuring the safety and security of the community.
               Therefore ICE may perform numerous as·sessments to ensure contract compliance prior to
               issuance of the Notice to Proceed (NTP) (See Section F).

               If the CO determines the Contractor is capable of accepting detainees, the NTP will be
               issued. The Contractor shall be prepared to accept detainees immediately upon issuance
               of the NTP.                    .

               Unless otherwise specified, all plans, policies and procedures, including those identified
               in the ACA standards, shall be developed by the Contractor and submitted in writing to
               the CO for review and concurrence prior to issuance of the NTP. Once concurrence has
               been granted, these plans, policies and procedures shall not be modified without the prior
               written acknowledgment of the CO. The Contractor does not have a right ofrefusal and
               shall take all referrals from ICE. The contractor is prohibited from constructing any
               additional beds space or facilities at the contract location without the prior written
               approval of the CO.

               3 General
               All services and programs shall comply with the PWS; the U.S. Constitution; all
               applicable federal, state and local laws and regulations; applicable Presidential Executive
               Orders (E.O.); all applicable case law; and Court Orders. Should a conflict exist between
               any of the aforementioned standards, the most stringent standard shall apply. When a
               conflict exists and a conclusion cannot be made as to which standard is more stringent,
               the Contracting Officer (CO) shall determine the appropriate standard. The Contractor


                                                                                                            8




Confidential                                                                                            GEO-MEN 00059643
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 11 of
                                          45



               shall comply with, DHS, ICE regulation, Congressional mandate, Federal law or E.O.
               Should the Government invoke such changes, the Contractor retains rights and remedies
               (i.e., equitable adjustment) under the terms and conditions of the contract.

               The Government reserves its rights to conduct announced and unannounced inspections
               of any part of the facility at any time and by any method to assess contract compliance.

               Unless otherwise specified by the CO, the Contractor is required to perform in
               accordance with the most current Functional Areas (as outlined in the Performance
               Requirement Summary), ICE Detention Standards, and American Correctional
               Association (ACA) Performance-Based Standards for Adult Local Detention Facilities
               (ALDF).

               If applicable, the Contractor shall obtain ACA accreditation within 24 months of NTP
               and shall maintain continual compliance with applicable ACA standards and supplements
               during the performance of the contract, unless otherwise specified by the CO. Once full
               accreditation has been obtained, the Contractor shall maintain this accreditation
               throughout the life of the contract, inclusive of any option periods exercised.

               Accomplishments of some ACA standards are augmented by DHS/ICE policy and/or
               procedure. In these instances, the PWS identifies and provides direction for the enhanced
               requirements. In cases where other standards conflict with DHS/ICE policy or standards,
               DHS/ICE policy and standards prevail. All policies referred to in this document can be
               referenced in the agency's on-line website.

               This PWS contains numerous references, which direct the Contractor to notify, contact or
               provide the CO with information or data. Post-award, the CO may formally designate
               other Government individuals to assume those responsibilities.

               The Contractor is responsible for a Quality Control Program (QCP), which ensures all
               requirements of this PWS are achieved. The specific requirements for the QCP are
               further detailed within this PWS.

               All records related to contract performance should be retained in a retrievable format for
               three (3) years. Except as otherwise expressly provided in this PWS, the Contractor
               shall, upon completion or termination of the resulting contract, transmit to the
               Government any records related to performance of the contract.

               The Contractor shall comply with all statutes, regulations and guidelines from the
               National Archives and Records Administration. Records and information management
               functions are required and mandated by the following regulations: 44 U.S.C., 21, 29, 31
               and 33; 36 CFR 12; 41 CFR 201 subchapters A and B; 0MB Circular A-130. Criminal
               penalties for unlawfully destroying, damaging or removing federal records are addressed
               in 18 USC 2071, 793, 794 and 7989.

               The Contractor shall protect, defend, indemnify, save and hold harmless the United States



                                                                                                            9




Confidential                                                                                          GEO-MEN 00059644
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 12 of
                                          45



               Government and its employees or agents, from and against any and all claims, demands,
               expenses, causes of action, judgments and liability arising out of, or in connection with,
               any negligent acts or omissions of the Contractor, its agents, sub-contractors, employees,
               assignees or any one for whom the Contractor may be responsible. The Contractor shall
               also be liable for any and all costs, expenses and attorneys fees incurred as a result of any
               such claim, demand, cause of action, judgment or liability, including those costs,
               expenses and attorneys fees incurred by the United States Government and its employees
               or agents. The Contractor's liability shall not be limited by any provision or limits of
               insurance set forth in the resulting contract.

               In awarding the contract, the Government does not assume any liability to third parties, nor
               will the Government reimburse the Contractor for its liabilities to third parties, with respect
               to loss due to death, bodily injury, or damage to property resulting in any way from the
               performance of the contract or any subcontract under this contract.

               The Contractor shall be responsible for all litigation, including the cost of litigation,
               brought against it, its employees or agents for alleged acts or omissions. The CO shall be
               notified in writing of all litigation pertaining to this contract and provided copies of any
               pleadings filed or said litigation within five working days of the filing. The Contractor
               shall cooperate with Government legal staff regarding any requests pertaining to federal
               or Contractor litigation.

               Policy and procedures shall be developed which ensure a positive relationship is
               maintained with all levels of the federal judiciary. The Contractor's procedures shall
               ensure a tracking system is established which mandates that all judicial inquiries and
               program recommendations are responded to in a timely and accurate manner. AH judicial
               inquiries and Contractor responses, specifically related to a detainee, shall be made part
               of the detainee's file.

               The Contractor shall notify the CO when a member of the United States Congress
               requests information or makes a request to visit the facility. The Contractor shall
               coordinate all public infonnation related issues with the CO. All press statements and
               releases shall be cleared, in advance, with the CO. The Contractor shall promptly make
               public announcements stating the facts of unusual newsworthy incidents to local media.
               Examples of such events include, but are not limited to: deaths, escapes from custody,
               and facility emergencies.

               The Contractor shall ensure employees agree to use appropriate disclaimers clearly
               stating the employees' opinions do not necessarily reflect the position of the United States
               Government in any public presentations they make or articles they write that relate to any
               aspect of contract performance or the facility operations.

               3.1 Contractor's Failure to Perform Required Services

               The rights of the Government and remedies described in this section are in addition to all
               other rights and remedies set forth in this solicitation. Specifically, the Government
               reserves its rights under the Inspection of Services and Termination clauses. Any


                                                                                                             10




Confidential                                                                                               GEO-MEN 00059645
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 13 of
                                          45




               8.2 Manage a detainee death in accordance with ICE policy established regarding terminal illness,
               advance Directives, and Death.

               In the event of a detainee death, the Contractor shall immediately notify the CO and
               submit a written report within 24 hours. The Contractor shall fingerprint the deceased.
               Staff members performing the fingerprinting shall date and sign the fingerprint card to
               ensure that a positive identification has been made and file the card in the detainee's file.
               Personal property of the deceased shall be inventoried and forwarded to the designated
               family member, the nearest of kin or the Consular Officer of the detainee's country of
               legal residence.

               If death is due to violence, accident surrounded by unusual or questionable
               circumstances, or is sudden and the deceased has not been under immediate medical
               supervision, the Contractor shall notify the coroner of the local jurisdiction to request a
               review of the case, and if necessary, examination of the body.

               The Contractor shall establish coroner notification procedures outlining such issues as
               performance of an autopsy, which will perform the autopsy, obtaining state-approved
               death certificates, and local transportation of the body.he Contractor shall ensure the body
               is turned over to the designated family member, the nearest of kin or the Consular Officer
               of the detainee's country oflegal residence.

               9 Food Service
               9.1 Manage food service program in a safe and sanitary environment

               The Contractor shall provide detainees with nutritious, adequately varied meals, prepared
               in a sanitary manner while identifying, developing and managing resources to meet the
               operational needs of the food service program.

               The Contractor shall identify, develop, and manage food service program policy, procedures, and practices
               in accordance with the ICE policy on Food Service.

               10 Detainee Services and Programs
               10. l Manage Detainee Mail and Correspondence Service

               The Contractor shall ensure that detainees send and receive correspondence in a timely
               manner, subject to the limitations required for the safety, security, and orderly operation
               of the facility. The mail service will meet all requirements of the ICE policy on
               Correspondence and Other Mail.

               10.2 Manage Multi-Denominational Religious Services Program

               The Contractor shall ensure detainees of different religious beliefs will be provided
               reasonable and equitable opportunity to practice their respective faiths. The religious
               services program will comply with all elements of the ICE standard on Religious
               Practices.




                                                                                                                      25




Confidential                                                                                                        GEO-MEN 00059660
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 14 of
                                          45



               10.3 Provide for a Detainee Recreation Program

               The Contractor shall develop adequate and meaningful recreation programs for detainees
               at the facility. The Contractor shall ensure that sufficient correctional staff members are
               assigned to supervise all recreation activities.

               10.4 Manage and Maintain a Commissary

               A commissary shall be operated by the Contractor as a privilege to detainees who will
               have the opportunity to purchase from the commissary at least once per week. These
               items will not include those items prohibited by ICE policy. The commissary inventory
               shall be provided to the CO upon request. The Contractor may assess sales tax to the
               price of items, if state sales tax is applicable.

               Revenues are to be maintained in a separate account and not commingled with any other
               funds. If funds are placed in an interest bearing account, the interest earned must be credited
               to the detainee. Any expenditure of funds from the account shall only be made with the
               approval of the Contracting Officer. Any revenues earned in excess of those needed for
               commissary operations shall be used solely to benefit detainees at the facility. Profits may
               also be used to offset commissary staff salaries. The Contractor shall provide independent
               auditor certification of the funds to the COTR every 90 days.

               At the end of the contract period, or as directed by the Contracting Officer, a check for
               any balance remaining in this account shall be made payable to the Treasury General
               Trust Fund and given/transmitted to the Contracting Officer.

               Detainees are permitted to receive funds from outside sources (i.e., from family, friends,
               bank accounts). Outside funds or those generated from work may be used to pay for
               products and services from the commissary.

               l 0.5 Manage and Maintain a Detainee Telephone System

               Provide detainees with reasonable and equitable access to telephones as specified in ICE
               policy on Telephone Access. Telephones shall be located in an area that provides for a
               reasonable degree of privacy and a minimal amount of environmental noise during phone
               calls.

               If authorized to do so under applicable law, the Contractor shall monitor and record
               detainee conversations. If detainee telephone conversations can be monitored under
               applicable law, the Contractor shall provide notice to detainees of the potential for
               monitoring. However, the Contractor shall also provide procedures at the facility for
               detainees to be able to place unmonitored telephone calls to their attorneys.

               Telephone rates shall not exceed the dominant carrier tariff rate and shall conform to all
               applicable federal, state and local telephone regulations.

               10.6 Manage a Detainee Work Program



                                                                                                           26




Confidential                                                                                              GEO-MEN 00059661
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 15 of
                                          45




               Detainee labor shall be used in accordance with the detainee work plan developed by the
               Contractor. The detainee work plan must be voluntary, and may include work or
               program assignments for industrial, maintenance, custodial, service or other jobs. The
               detainee work program shall not conflict with any other requirements of the contract and
               must comply with all applicable laws and regulations. (Attachment 3 - ICE Voluntary
               Work Program Form)

               Detainees shall not be used to perform the responsibilities or duties of an Employee of the
               Contractor. Appropriate safety/protective clothing and equipment shall be provided to
               detainee workers as appropriate. Detainees shall not be assigned work that is considered
               hazardous or dangerous. This includes, but is not limited to, areas or assignments
               requiring great heights, extreme temperatures, use of toxic substances and unusual
               physical demands.

               10.7 Provide for the Special Needs of the Female Detainee Population

               The Government will be responsible for addressing female health care issues and for
               providing programs and services relative to the female gender.


               10.8 Law Library

               The Contractor shall provide secure space within the secure perimeter, either a dedicated
               room or a multipurpose room for books and materials to provide a reading area "Law
               Library" - in accordance with the ICE Legal Materials Access Standard.

               11 Physical Plant
               The facility operation and maintenance shall ensure that detainees are housed in a safe,
               secure and humane manner. All equipment, supplies and services shall be Contractor
               furnished except as otherwise noted.

               The facility, whether new construction or an existing physical plant, shall be designed,
               constructed, operated and maintained in accordance with all applicable federal, state and
               local laws, regulations, codes, guidelines and policies. In the event of a conflict between
               federal, state, or local codes, regulations or requirements, the most stringent shall apply.
               In the event there is more than one reference to a safety, health or environmental
               requirement in an applicable law, standard, code, regulation or Government policy, the
               most stringent requirement shall apply.

               The institution shall provide housing configurations commensurate with the security needs
               of the population.

               The Contractor shall provide and maintain an electronic security alarm system, which
               will identify any unauthorized access to the institution's secure perimeter.

               The facility, whether new construction or existing physical plant, shall comply with 40



                                                                                                          27




Confidential                                                                                            GEO-MEN 00059662
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 16 of
                                          45




               LIST OF EXHIBITS
               The following lists of exhibits are part of this PWS.

               EXHIBIT                    TITLE

               ATTACHMENT I               Wage Determination
               ATTACHMENT 2               Scope and Coverage of a Limited Background Investigation (LBl)
               ATTACHMENT 3               Standards of Contractor Employee Conduct and Responsibility
               ATTACHMENT 4               Transportation
               ATTACHMENT 5               EOIR Space Requirements
               ATTACHMENT 6               Detainee Voluntary Work Program Agreement Service Processing
                                          Center/Contract
               ATTACHMENT 7               Medical Services Statement of Work for Base term




                                                       Inspection and Acceptance


               52.246-4 Inspection of Services - Fixed-Price. (AUG 1996)

                                                        Deliveries or Performance


               52.242-15 Stop-Work Order. (AUG 1989)

               52.242-17 Government Delay of Work. (APR 1984)




                                                            Contract Clauses


               52.202-I Definitions. (JUL 2004)

               52.203-5 Covenant Against Contingent Fees. (APR 1984)

               52.203-6 Restrictions on Subcontractor Sales to the Government. (JUL 1995)

               52.203-7 Anti-Kickback Procedures. (JUL 1995)

               52.203-10 Price or Fee Adjustment for Illegal or Improper Activity. (JAN 1997)

               52.204-7 Central Contractor Registration. (JUL 2006)



                                                                                                             44



Confidential                                                                                               GEO-MEN 00059679
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 17 of
                                          45



               52.209-6 Protecting the Government's Interest When Subcontracting with Contractors Debarred,
               Suspended, or Proposed for Debarment. (JAN 2005)

               52.215-2 Audit and Records - Negotiation. (JUN 1999)

               52.215-8 Order of Precedence - Uniform Contract Format. (OCT 1997)

               52.215-10 Price Reduction for Defective Cost or Pricing Data. (OCT 1997)

               52.215-11 Price Reduction for Defective Cost or Pricing Data - Modifications. (OCT 1997)

               52.215-12 Subcontractor Cost or Pricing Data. (OCT 1997)

               52.215-13 Subcontractor Cost or Pricing Data - Modifications. (OCT 1997)

               52.216-6 Price Redetermination - Retroactive. (OCT 1997)

                       (a) General. The unit price and the total price stated in this contract shall be redetermined in
                       accordance with this clause, but in no event shall the total amount paid under this contract exceed
                       [insert dollar amount ofceiling price].

                       (b) Definition. Costs, as used in this clause, means allowable costs in accordance with Part 31 of
                       the Federal Acquisition Regulation (FAR) in effect on the date of this contract.

                       (c) Data submission. (I) Within [Contracting Officer insert number of days] days after delivery of
                       all supplies to be delivered and completion of all services to be performed under this contract, the
                       Contractor shall submit -

                                         (i) Proposed prices;

                                         (ii) A statement in the format of Table 15-2, FAR 15.408, or in any other form
                                         on which the parties may agree, of all costs incurred in performing the contract;
                                         and

                                         {iii) Any other relevant data that the Contracting Officer may reasonably require.

                                (2) If the Contractor fails to submit the data required by subparagraph (c)(]) of this
                                section within the time specified, the Contracting Officer may suspend payments under
                                this contract until the data are furnished. If it is later determined that the Government has
                                overpaid the Contractor, the excess shall be repaid to the Government immediately.
                                Unless repaid within 30 days after the end of the data submittal period, the amount of the
                                excess shall bear interest, computed from the date the data were due to the date of
                                repayment, at the rate established in accordance with the Interest clause.

                       (d) Price determination. Upon the Contracting Officer's receipt of the data required by paragraph
                       (c) of this section, the Contracting Officer and the Contractor shall promptly negotiate to
                       redetermine fair and reasonable prices for supplies delivered and services performed by the
                       Contractor under this contract.

                       (e) Contract modification. The negotiated redetermination of price shall be evidenced by a
                       modification to this contract, signed by the Contractor and the Contracting Officer.

                       (f) Acijusting billing prices. Pending execution of the contract modification (see paragraph (e) of
                       this section), the Contractor shall submit invoices or vouchers in accordance with billing prices
                       stated in this contract. If at any time it appears that the then-current billing prices wiJI be
                       substantially greater than the estimated final prices, or if the Contractor submits data showing that



                                                                                                                           45



Confidential                                                                                                          GEO-MEN 00059680
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 18 of
                                          45



                 the redetermined prices will be substantially greater than the current billing prices, the parties shall
                 negotiate an appropriate decrease or increase in billing prices. Any billing price adjustment shall
                 be reflected in a contract modification and shall not affect the redetermination of prices under this
                 clause. After the contract modification for price redetermination is executed, the total amount paid
                 or to be paid on all invoices or vouchers shall be adjusted to reflect the agreed-upon prices, and
                 any resulting additional payments, refunds, or credits shall be made promptly.

                 (g) Quarterly limitation on payments statement. This paragraph (g) shall apply until final price
                 redetermination under this contract has been completed.

                          ( 1) Within 45 days after the end of the quarter of the Contractor's fiscal year in which a
                          delivery is first made ( or services are first performed) and accepted by the Government
                          under this contract, and for each quarter thereafter, the Contractor shall submit to the
                          contract administration office (with a copy to the contracting office and the cognizant
                          contract auditor), a statement, cumulative from the beginning of the contract, showing -

                                    (i) The total contract price of all supplies delivered ( or services performed) and
                                    accepted by the Government and for which final prices have been established;

                                   (ii) The total costs (estimated to the extent necessary) reasonably incurred for,
                                   and properly allocable solely to, the supplies delivered (or services performed)
                                   and accepted by the Government and for which final prices have not been
                                   established;

                                    (iii) The portion of the total interim profit (used in establishing the initial
                                    contract price or agreed to for the purpose of this paragraph (g)) that is in direct
                                    proportion to the supplies delivered (or services performed) and accepted by the
                                    Government and for which final prices have not been established; and

                                    (iv) The total amount of all invoices or vouchers for supplies delivered (or
                                    services performed) and accepted by the Government {including amounts
                                    applied or to be applied to liquidate progress payments).

                          (2) Notwithstanding any provision of this contract authorizing greater payments, if on
                          any quarterly statement the amount under subdivision (g)( 1)(iv) of this section exceeds
                          the sum due the Contractor, as computed in accordance with subdivisions (g)(l )(i), (ii),
                          and (iii) of this section, the Contractor shall immediately refund or credit to the
                          Government the amount of this excess. The Contractor may, when appropriate, reduce
                          this refund or credit by the amount of any applicable tax credits due the contractor under
                          26 U.S.C. 1481 and by the amount of previous refunds or credits effected under this
                          clause. lfany portion of the excess has been applied to the liquidation of progress
                          payments, then that portion may, instead of being refunded, be added to the unliquidated
                          progress payment account, consistent with the Progress Payments clause. The Contractor
                          shall provide complete details to support any claimed reduction in refunds.

                          (3) If the Contractor fails to submit the quarterly statement within 45 days after the end of
                          each quarter and it is later determined that the Government has overpaid the Contractor,
                          the Contractor shall repay the excess to the Government immediately. Unless repaid
                          within 30 days after the end of the statement submittal period, the amount of the excess
                          shall bear interest, computed from the date the quarterly statement was due to the date of
                          repayment, at the rate established in accordance with the Interest clause.

                 (h) Subcontracts. No subcontract placed under this contract may provide for payment on a cost-
                 plus-a-percentage-of-cost basis.

                                   (i) Disagreements. If the Contractor and the Contracting Officer fail to agree



                                                                                                                     46



Confidential                                                                                                     GEO-MEN 00059681
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 19 of
                                          45



                                          upon redetermined prices within 60 days (or within such other period as the
                                          parties agree) after the date on which the data required by paragraph (c) of this
                                          section are to be submitted, the Contracting Officer shall promptly issue a
                                          decision in accordance with the Disputes clause. For the purpose of paragraphs
                                          (e), (t), and (g) of this section, and pending final settlement of the disagreement
                                          on appeal, by failure to appeal, or by agreement, this decision shall be treated as
                                          an executed contract modification.

                       (j) Termination. If this contract is terminated before price redetermination, prices shall be
                       established in accordance with this clause for completed supplies and services not tenninated. All
                       other elements of the tern1ination shall be resolved in accordance with other applicable clauses of
                       this contract.

               (End of clause)

               52.216-18 Ordering. (OCT 1995)

                       (a) Any supplies and services to be furnished under this contract shall be ordered by issuance of
                       delivery orders or task orders by the individuals or activities designated in the Schedule. Such
                       orders may be issued from time of awardthrough contract completion.

                       (b) All delivery orders or task orders are subject to the terms and conditions of this contract. In the
                       event of conflict between a delivery order or task order and this contract, the contract shall control.

                       (c) If mailed, a delivery order or task order is considered issued when the Government deposits the
                       order in the mail. Orders may be issued orally, by facsimile, or by electronic commerce methods
                       only if authorized in the Schedule.

               (End of clause)

               52.216-19 Order Limitations. (OCT J995)

                       (a) Minimum order. When the Government requires supplies or services covered by this contract
                       in an amount ofless than [insert dollar figure or quantity], the Government is not obligated to
                       purchase, nor is the Contractor obligated to furnish, those supplies or services under the contract.

                       (b) Ma.ximum order. The Contractor is not obligated to honor -

                                 (I) Any order for a single item in excess of [insert dollar.figure or quantity];

                                 (2) Any order for a combination of items in excess of [insert dollar figure or quantity]; or

                                 (3) A series of orders from the same ordering office within [ )days that together call for
                                 quantities exceeding the limitation in subparagraph (b)(I) or (2) of this section.

                       ( c) If this is a requirements contract (i.e., includes the Requirements clause at subsection 52.216-
                       21 of the Federal Acquisition Regulation (FAR)), the Government is not required to order a part of
                       any one requirement from the Contractor if that requirement exceeds the maximum-order
                       limitations in paragraph (b) of this section.

                       (d) Notwithstanding paragraphs (b) and (c) of this section, the Contractor shall honor any order
                       exceeding the maximum order limitations in paragraph (b), unless that order (or orders) is returned
                       to the ordering office within [ ]days after issuance, with written notice stating the Contractor's
                       intent not to ship the item (or items) called for and the reasons. Upon receiving this notice, the
                       Government may acquire the supplies or services from another source.




                                                                                                                              47



Confidential                                                                                                          GEO-MEN 00059682
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 20 of
                                          45



               {End of clause)

               52.216-22 Indefinite Quantity. (OCT 1995)

                        (a) This is an indefinite-quantity contract for the supplies or services specified, and effective for
                        the period stated, in the Schedule. The quantities of supplies and services specified in the Schedule
                        are estimates only and are not purchased by this contract.

                        (b) Delivery or performance shall be made only as authorized by orders issued in accordance with
                        the Ordering clause. The Contractor shall furnish to the Government, when and if ordered, the
                        supplies or services specified in the Schedule up to and including the quantity designated in the
                        Schedule as the maximum. The Government shall order at least the quantity of supplies or
                        services designated in the Schedule as the minimum.

                        (c) Except for any limitations on quantities in the Order Limitations clause or in the Schedule,
                        there is no limit on the number of orders that may be issued. The Government may issue orders
                        requiring delivery to multiple destinations or performance at multiple locations.

                        (d) Any order issued during the effective period of this contract and not completed within that
                        period shall be completed by the Contractor within the time specified in the order. The contract
                        shall govern the Contractor's and Government's rights and obligations with respect to that order to
                        the same extent as if the order were completed during the contract's effective period; provided,
                        that the Contractor shaII not be required to make any deliveries under this contract after [insert
                        date].

               (End of clause)

               52.217-8 Option to Extend Services. (NOV 1999)

               The Government may require continued performance of any services within the limits and at the rates
               specified in the contract. These rates may be adjusted only as a result of revisions to prevailing labor rates
               provided by the Secretary of Labor. The option provision may be exercised more than once, but the total
               extension of performance hereunder shall not exceed 6 months. The Contracting Officer may exercise the
               option by written notice to the Contractor within [insert the period of time within which the Contracting
               Officer may exercise the option].

               (End of clause)

               52.217-9 Option to Extend the Term of the Contract. (MAR 2000)

                        (a) The Government may extend the term of this contract by written notice to the Contractor
                        within [insert the period of time within which the Contracting Officer may exercise the option];
                        provided that the Government gives the Contractor a preliminary written notice of its intent to
                        extend at least [ ]days ( 60 days unless a different number ofdays is inserted) before the contract
                        expires. The preliminary notice does not commit the Government to an extension.

                        (b) If the Government exercises this option, the extended contract shall be considered to include
                        this option clause.

                        (c) The total duration ofthis contract, including the exercise ofany options under this clause, shall
                        not exceed [ ](months)(years).

               (End of clause)

               52.219-16 Liquidated Damages - Subcontracting Plan. (JAN 1999)




                                                                                                                            48



Confidential                                                                                                           GEO-MEN 00059683
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 21 of
                                          45



               52.222-1 Notice to the Government of Labor Disputes. (FEB 1997)

               52.222-4 Contract Work Hours and Safety Standards Act - Overtime Compensation. (JUL 2005)

               52.222-26 Equal Opportunity. (APR 2002)

               52.222-35 Equal Opportunity for Special Disabled Veterans, Veterans of the Vietnam Era, and Other
               Eligible Veterans. (DEC 2001)

               52.222-36 Affirmative Action for Workers with Disabilities. (JUN 1998)

               52.222-37 Employment Reports on Special Disabled Veterans, Veterans of the Vietnam Era, and
               Other Eligible Veterans. (DEC 2001)

               52.222-41 Service Contract Act of 1965, as Amended. (JUL 2005)

               52.222-43 Fair Labor Standards Act and Service Contract Act - Price Adjustment (Multiple Year
               and Option Contracts). (MAY 1989)

               52.222-50 Combating Trafficking in Persons. (APR 2006)

               52.223-6 Drug-Free Workplace. (MAY 2001)

               52.223-14 Toxic Chemical Release Reporting. (AUG 2003)

               52.225-13 Restrictions on Certain Foreign Purchases. (FEB 2006)

               52.233-3 Protest after Award. (AUG 1996)

               52.233-4 Applicable Law for Breach of Contract Claim. (OCT 2004)

               52.244-6 Subcontracts for Commercial Items. (FEB 2006)

               3052.222-71 Strikes or picketing affecting access to a DHS facility. (DEC 2003)

               3052.242-72 Contracting officer's technical representative. (DEC 2003)

               52.215-19 Notification of Ownership Changes. (OCT 1997)

                       (a) The Contractor shall make the following notifications in writing:

                                (I) When the Contractor becomes aware that a change in its ownership has occurred, or is
                                certain to occur, that could result in changes in the valuation of its capitalized assets in
                                the accounting records, the Contractor shall notify the Administrative Contracting Officer
                                (ACO) within 30 days.

                                (2) The Contractor shall also notify the ACO within 30 days whenever changes to asset
                                valuations or any other cost changes have occurred or are certain to occur as a result of a
                                change in ownership.

                       (b) The Contractor shall -

                                (]) Maintain current, accurate, and complete inventory records of assets and their costs;

                                (2) Provide the ACO or designated representative ready access to the records upon
                                request;



                                                                                                                         49




Confidential                                                                                                         GEO-MEN 00059684
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 22 of
                                          45




                                 (3) Ensure that all individual and grouped assets, their capitalized values, accumulated
                                 depreciation or amortization, and remaining useful lives are identified accurately before
                                 and after each of the Contractor's ownership changes; and

                                 (4) Retain and continue to maintain depreciation and amortization schedules based on the
                                 asset records maintained before each Contractor ownership change.

                       ( c) The Contractor shall include the substance of this clause in all subcontracts under this contract
                       that meet the applicability requirement of FAR l 5.408(k).

               (End of clause)

               52.215-21 Requirements for Cost or Pricing Data or Information Other Than Cost or Pricing Data -
               Modifications. (OCT 1997) - Alternate I (OCT 1997)

                       (a) Exceptions from cost or pricing data. (1) In lieu of submitting cost or pricing data for
                       modifications under this contract, for price adjustments expected to exceed the threshold set forth
                       at FAR 15.403-4 on the date of the agreement on price or the date ofthe award, whichever is
                       later, the Contractor may submit a written request for exception by submitting the information
                       described in the following subparagraphs. The Contracting Officer may require additional
                       supporting information, but only to the extent necessary to determine whether an exception should
                       be granted, and whether the price is fair and reasonable -

                                          (i) Identification of the law or regulation establishing the price offered. If the
                                          price is controlled under law by periodic rulings, reviews, or similar actions ofa
                                          governmental body, attach a copy of the controlling document, unless it was
                                          previously submitted to the contracting office.

                                          (ii) Information on modifications of contracts or subcontracts for commercial
                                          items. (A) If -

                                 (1) The original contract or subcontract was granted an exception from cost or pricing
                                 data requirements because the price agreed upon was based on adequate price
                                 competition or prices set by law or regulation, or was a contract or subcontract for the
                                 acquisition of a commercial item; and

                                 (2) The modification (to the contract or subcontract) is not exempted based on one of
                                 these exceptions, then the Contractor may provide information to establish that the
                                 modification would not change the contract or subcontract from a contract or subcontract
                                 for the acquisition ofa commercial item to a contract or subcontract for the acquisition of
                                 an item other than a commercial item.

                                                   (B) For a commercial item exception, the Contractor shall provide, at a
                                                   minimum, information on prices at which the same item or similar
                                                   items have previously been sold that is adequate for evaluating the
                                                   reasonableness of the price of the modification. Such information may
                                                   include -

                                 (/) For catalog items, a copy ofor identification of the catalog and its date, or the
                                 appropriate pages for the offered items, or a statement that the catalog is on file in the
                                 buying office to which the proposal is being submitted. Provide a copy or describe
                                 current discount policies and price lists (published or unpublished), e.g., wholesale,
                                 original equipment manufacturer, or reseller. Also explain the basis of each offered price
                                 and its relationship to the established catalog price, including how the proposed price
                                 relates to the price of recent sales in quantities similar to the proposed quantities.



                                                                                                                            50



Confidential                                                                                                         GEO-MEN 00059685
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 23 of
                                          45




                                 (2) For market-priced items, the source and date or period of the market quotation or
                                 other basis for market price, the base amount, and applicable discounts. In addition,
                                 describe the nature of the market.

                                 (3) For items included on an active Federal Supply Service Multiple Award Schedule
                                 contract, proof that an exception has been granted for the schedule item.

                                 (2) The Contractor grants the Contracting Officer or an authorized representative the right
                                 to examine, at any time before award, books, records, documents, or other directly
                                 pertinent records to verify any request for an exception under this clause, and the
                                 reasonableness of price. For items priced using catalog or market prices, or law or
                                 regulation, access does not extend to cost or profit information or other data relevant
                                 solely to the Contractor's detennination of the prices to be offered in the catalog or
                                 marketplace.

                       (b) Requirements for cost or pricing data. If the Contractor is not granted an exception from the
                       requirement to submit cost or pricing data, the following applies:

                                 (I) The Contractor shall submit cost or pricing data and supporting attachments prepared
                                 in the following fonnat: [ ]

                                 (2) As soon as practicable after agreement on price, but before award (except for
                                 unpriced actions), the Contractor shall submit a Certificate of Current Cost or Pricing
                                 Data, as prescribed by FAR 15.406-2.

               (End of clause)

               52.222-19 Child Labor - Cooperation with Authorities and Remedies. (JAN 2006)

                       (a) Applicability. This clause does not apply to the extent that the Contractor is supplying end
                       products mined, produced, or manufactured in -

                                 (1) Canada, and the anticipated value of the acquisition is $25,000 or more;

                                 (2) Israel, and the anticipated value of the acquisition is $50,000 or more;

                                 (3) Mexico, and the anticipated value of the acquisition is $64,786 or more; or

                                 (4) Aruba, Austria, Belgium, Cyprus, Czech Republic, Denmark, Estonia, Finland,
                                 France, Gennany, Greece, Hong Kong, Hungary, Iceland, Ireland, Italy, Japan, Korea,
                                 Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Netherlands, Norway, Poland,
                                 Portugal, Singapore, Slovak Republic, Slovenia, Spain, Sweden, Switzerland, or the
                                 United Kingdom and the anticipated value of the acquisition is $193,000 or more.

                       (b) Cooperation with Authorities. To enforce the laws prohibiting the manufacture or importation
                       of products mined, produced, or manufactured by forced or indentured child labor, authorized
                       officials may need to conduct investigations to determine whether forced or indentured child labor
                       was used to mine, produce, or manufacture any product furnished under this contract. If the
                       solicitation includes the provision 52.222-18, Certification Regarding Knowledge of Child Labor
                       for Listed End Products, or the equivalent at 52.212-3(i), the Contractor agrees to cooperate fully
                       with authorized officials of the contracting agency, the Department ofthe Treasury, or the
                       Department of Justice by providing reasonable access to records, documents, persons, or premises
                       upon reasonable request by the authorized officials.

                       (c) Violations. The Government may impose remedies set forth in paragraph (d) for the following



                                                                                                                           51



Confidential                                                                                                        GEO-MEN 00059686
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 24 of
                                          45




                        violations:

                                 (1) The Contractor has submitted a false certification regarding knowledge of the use of
                                 forced or indentured child labor for listed end products.

                                 (2) The Contractor has failed to cooperate, if required, in accordance with paragraph (b)
                                 of this clause, with an investigation ofthe use of forced or indentured child labor by an
                                 Inspector General, Attorney General, or the Secretary of the Treasury.

                                 (3) The Contractor uses forced or indentured child labor in its mining, production, or
                                 manufacturing processes.

                                 (4) The Contractor has furnished under the contract end products or components that
                                 have been mined, produced, or manufactured wholly or in part by forced or indentured
                                 child labor. (The Government will not pursue remedies at paragraph (d)(2) or paragraph
                                 (d)(3) of this clause unless sufficient evidence indicates that the Contractor knew of the
                                 violation.)

                        (d) Remedies. (l) The Contracting Officer may tenninate the contract.

                                 (2) The suspending official may suspend the Contractor in accordance with procedures in
                                 FAR Subpart 9.4.

                                 (3) The debarring official may debar the Contractor for a period not to exceed 3 years in
                                 accordance with the procedures in FAR Subpart 9.4.

               (End of clause)

               52.222-39 Notification of Employee Rights Concerning Payment of Union Dues or Fees. {DEC 2004)

                        (a) Definition. As used in this clause--

                        United States means the 50 States, the District of Columbia, Puerto Rico, the Northern Mariana
                        Islands, American Samoa, Guam, the U.S. Virgin Islands, and Wake Island.

                        (b) Except as provided in paragraph (e) of this clause, during the term of this contract, the
                        Contractor shall post a notice, in the form of a poster, informing employees of their rights
                        concerning union membership and payment of union dues and fees, in conspicuous places in and
                        about all its plants and offices, including all places where notices to employees are customarily
                        posted. The notice shall include the following information (except that the information pertaining
                        to National Labor Relations Board shall not be included in notices posted in the plants or offices
                        of carriers subject to the Railway Labor Act, as amended (45 U.S.C. 151-188)).

               Notice to Employees

               Under Federal law, employees cannot be required to join a union or maintain membership in a union in
               order to retain their jobs.

               Under certain conditions, the law permits a union and an employer to enter into a union-security agreement
               requiring employees to pay unifonn periodic dues and initiation fees. However, employees who are not
               union members can object to the use of their payments for certain purposes and can only be required to pay
               their share of union costs relating to collective bargaining, contract administration, and grievance
               adjustment.

               If you do not want to pay that portion of dues or fees used to support activities not related to collective
               bargaining, contract administration, or grievance adjustment, you are entitled to an appropriate reduction in



                                                                                                                          52




Confidential                                                                                                          GEO-MEN 00059687
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 25 of
                                          45




               your payment. If you believe that you have been required to pay dues or fees used in part to support
               activities not related to collective bargaining, contract administration, or grievance adjustment, you may be
               entitled to a refund and to an appropriate reduction in future payments.

               For further information concer:ning your rights, you may wish to contact the National Labor Relations
               Board (NLRB) either at one of its Regional offices or at the following address or toll free number:

               National Labor Relations Board
               Division of Information
               1099 14th Street, N.W.
               Washington, DC 20570
               1-866-667-6572
               1-866-3 16-6 5 72 (TTY)

               To locate the nearest NLRB office, see NLRB's website at http://www.nlrb.gov.

                        (c) The Contractor shall comply with all provisions of Executive Order 13201 of February 17,
                        200 l, and related implementing regulations at 29 CFR part 4 70, and orders of the Secretary of
                        Labor.

                        (d) In the event that the Contractor does not comply with any of the requirements set forth in
                        paragraphs (b), (c), or (g), the Secretary may direct that this contract be cancelled, terminated, or
                        suspended in whole or in part, and declare the Contractor ineligible for further Government
                        contracts in accordance with procedures at 29 CFR part 470, Subpart B--Compliance Evaluations,
                        Complaint Investigations and Enforcement Procedures. Such other sanctions or remedies may be
                        imposed as are provided by 29 CFR part 470, which implements Executive Order 13201, or as are
                        otherwise provided by law.

                        (e) The requirement to post the employee notice in paragraph (b) does not apply to--

                                 0) Contractors and subcontractors that employ fewer than 15 persons;

                                 (2) Contractor establishments or construction work sites where no union has been
                                 formally recognized by the Contractor or certified as the exclusive bargaining
                                 representative of the Contractor's employees;

                                 (3) Contractor establishments or construction work sites located in a jurisdiction named
                                 in the definition ofthe United States in which the law of that jurisdiction forbids
                                 enforcement of union-security agreements;

                                 (4) Contractor facilities where upon the written request of the Contractor, the Department
                                 of Labor Deputy Assistant Secretary for Labor-Management Programs has waived the
                                 posting requirements with respect to any of the Contractor's facilities if the Deputy
                                 Assistant Secretary finds that the Contractor has demonstrated that--

                                          (i) The facility is in all respects separate and distinct from activities of the
                                          Contractor related to the performance of a contract; and

                                          (ii) Such a waiver will not interfere with or impede the effectuation of the
                                          Executive order; or

                                 (5) Work outside the United States that does not involve the recruitment or employment
                                 of workers within the United States.

                       (f) The Department of Labor publishes the official employee notice in two variations; one for
                       contractors covered by the Railway Labor Act and a second for all other contractors. The



                                                                                                                               53



Confidential                                                                                                                 GEO-MEN 00059688
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 26 of
                                          45



                        Contractor shall--

                                 (1) Obtain the required employee notice poster from the Division oflnterpretations and
                                 Standards, Office of Labor-Management Standards, U.S. Department of Labor, 200
                                 Constitution Avenue, NW, Room N-5605, Washington, DC 20210, or from any field
                                 office of the Department's Office of Labor-Management Standards or Office of Federal
                                 Contract Compliance Programs;

                                 (2) Download a copy of the poster from the Office of Labor-Management Standards
                                 website at http://www.olms.dol.gov; or

                                 (3) Reproduce and use exact duplicate copies of the Department of Labor's official poster.

                        (g) The Contractor shall include the substance of this clause in every subcontract or purchase order
                        that exceeds the simplified acquisition threshold, entered into in connection with this contract,
                        unless exempted by the Department of Labor Deputy Assistant Secretary for Labor-Management
                        Programs on account of special circumstances in the national interest under authority of 29 CFR
                        470.3(c). For indefinite quantity subcontracts, the Contractor shall include the substance of this
                        clause if the value of orders in any calendar year of the subcontract is expected to exceed the
                        simplified acquisition threshold. Pursuant to 29 CFR part 4 70, Subpart B--Compliance
                        Evaluations, Complaint Investigations and Enfi:ircement Procedures, the Secretary of Labor may
                        direct the Contractor to take such action in the enforcement of these regulations, including the
                        imposition of sanctions for noncompliance with respect to any such subcontract or purchase order.
                        If the Contractor becomes involved in litigation with a subcontractor or vendor, or is threatened
                        with such involvement, as a result of such direction, the Contractor may request the United States,
                        through the Secretary of Labor, to enter into such Iitigation to protect the interests of the United
                        States.

               (End of clause)

               52.228-16 Performance and Payment Bonds - Other Than Construction. (JUL 2000)

                        (a) Definitions. As used in this clause -

               Original contract price means the award price of the contract or, for requirements contracts, the price
               payable for the estimated quantity; or, for indefinite-quantity contracts, the price payable for the specified
               minimum quantity. Original contract price does not include the price of any options, except those options
               exercised at the time of contract award.

                        (b) The Contractor shall furnish a performance bond (Standard Form 1418) for the protection of
                        the Government in an amount equal to [] percent of the original contract price and a payment
                        bond (Standard Form 1416) in an amount equal to [] percent ofthe original contract price.

                        (c) The Contractor shall furnish all executed bonds, including any necessary reinsurance
                        agreements, to the Contracting Officer, within [ ] days, but in any event, before starting work.

                        (d) The Government may require additional performance and payment bond protection if the
                        contract price is increased. The Government may secure the additional protection by directing the
                        Contractor to increase the penal amount of the existing bonds or to obtain additional bonds.

                        (e) The bonds shall be in the form of firm commitment, supported by corporate sureties whose
                        names appear on the list contained in Treasury Department Circular 570, individual sureties, or by
                        other acceptable security such as postal money order, certified check, cashier's check, irrevocable
                        letter of credit, or, in accordance with Treasury Department regulations, certain bonds or notes of
                        the United States. Treasury Circular 570 is published in the Federal Register, or may be obtained
                        from the:



                                                                                                                            54




Confidential                                                                                                            GEO-MEN 00059689
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 27 of
                                          45




               U.S. Department of Treasury
               Financial Management Service
               Surety Bond Branch
               401 14th Street, NW, 2nd Floor, West Wing
               Washington, DC 20227

               (End of clause)

               52.228-16 Performance and Payment Bonds - Other Than Construction. (JUL 2000)- Alternate I
               (JUL2000)

                        (a) Definitions. As used in this clause -

               Original contract price means the award price of the contract or, for requirements contracts, the price
               payable for the estimated quantity; or, for indefinite-quantity contracts, the price payable for the specified
               minimum quantity. Original contract price does not include the price of any options, except those options
               exercised at the time of contract award.

                        (b) The Contractor shall furnish a performance bond (Standard Form 1418) for the protection of
                        the Government in an amount equal to [ ]percent of the original contract price.

                        (c) The Contractor shall furnish all executed bonds, including any necessary reinsurance
                        agreements, to the Contracting Officer, within [ Jdays, but in any event, before starting work.

                        (d) The Government may require additional performance bond protection if the contract price is
                        increased. The Government may secure the additional protection by directing the Contractor to
                        increase the penal amount of the existing bond or to obtain an additional bond.

                        (e) The bonds shall be in the form of firm commitment, supported by corporate sureties whose
                        names appear on the list contained in Treasury Department Circular 570, individual sureties, or by
                        other acceptable security such as postal money order, certified check, cashier's check, irrevocable
                        letter of credit, or, in accordance with Treasury Department regulations, certain bonds or notes of
                        the United States. Treasury Circular 570 is published in the Federal Register, or may be obtained
                        from the:

               U.S. Department of Treasury
               Financial Management Service
               Surety Bond Branch
               401 14th Street, NW, 2nd Floor, West Wing
               Washington, DC 20227

               (End of clause)

               52.229-3 Federal, State, and Local Taxes. (APR 2003)

                        (a) As used in this clause--

               All applicable Federal, State, and local taxes and duties, means all taxes and duties, in effect on the contract
               date, that the taxing authority is imposing and collecting on the transactions or property covered by this
               contract.

               After-imposed Federal tax, means any new or increased Federal excise tax or duty, or tax that was
               exempted or excluded on the contract date but whose exemption was later revoked or reduced during the
               contract period, on the transactions or property covered by this contract that the Contractor is required to
               pay or bear as the result of legislative, judicial, or administrative action taking effect after the contract date.



                                                                                                                                55



Confidential                                                                                                               GEO-MEN 00059690
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 28 of
                                          45



               It does not include social security tax or other employment taxes.

               After-relieved Federal tax, means any amount of Federal excise tax or duty, except social security or other
               employment taxes, that would otherwise have been payable on the transactions or property covered by this
               contract, but which the Contractor is not required to pay or bear, or for which the Contractor obtains a
               refund or drawback, as the result of legislative, judicial, or administrative action taking effect after the
               contract date.

               Contract date," means the date set for bid opening or, if this is a negotiated contract or a modification, the
               effective date of this contract or modification.

               Local taxes includes taxes imposed by a possession or territory of the United States, Puerto Rico, or the
               Northern Mariana Islands, if the contract is performed wholly or partly in any of those areas.

                        (b) The contract price includes all applicable Federal, State, and local taxes and duties.

                        ( c) The contract price shall be increased by the amount of any after-imposed Federal tax, provided
                        the Contractor warrants in writing that no amount for such newly imposed Federal excise tax or
                        duty or rate increase was included in the contract price, as a contingency reserve or otherwise.

                        (d) The contract price shall be decreased by the amount of any after-relieved Federal tax.

                        (e) The contract price shall be decreased by the amount of any Federal excise tax or duty, except
                        social security or other employment taxes, that the Contractor is required to pay or bear, or does
                        not obtain a refund of, through the Contractor's fault, negligence, or failure to follow instructions
                        of the Contracting Officer.

                        (f) No adjustment shall be made in the contract price under this clause unless the amount of the
                        adjustment exceeds $250.

                        (g) The Contractor shall promptly notify the Contracting Officer of all matters relating to any
                        Federal excise tax or duty that reasonably may be expected to result in either an increase or
                        decrease in the contract price and shall take appropriate action as the Contracting Officer directs.

                        (h) The Government shall, without liability, furnish evidence appropriate to establish exemption
                        from any Federal, State, or local tax when the Contractor requests such evidence and a reasonable
                        basis exists to sustain the exemption.

               (End of clause)

               52.232-1 Payments. (APR 1984)

               The Government shall pay the Contractor, upon the submission of proper invoices or vouchers, the prices
               stipulated in this contract for supplies delivered and accepted or services rendered and accepted, less any
               deductions provided in this contract. Unless otherwise specified in this contract, payment sha11 be made on
               partial deliveries accepted by the Government if -

                        (a) The amount due on the deliveries warrants it; or

                        (b) The Contractor requests it and the amount due on the deliveries is at least $1,000 or 50 percent
                        of the total contract price.

               (End of clause)

               52.232-18 Availability of Funds. (APR 1984)




                                                                                                                            56



Confidential                                                                                                            GEO-MEN 00059691
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 29 of
                                          45



               Funds are not presently available for this contract. The Government's obligation under this contract is
               contingent upon the availability of appropriated funds from which payment for contract purposes can be
               made. No legal liability on the part of the Government for any payment may arise until funds are made
               available to the Contracting Officer for this contract and until the Contractor receives notice of such
               availability, to be confirmed in writing by the Contracting Officer.

               (End of clause)

               52.232-23 Assignment of Claims. (JAN 1986). Alternate l (APR 1984)

                        (a) The Contractor, under the Assignment of Claims Act, as amended, 31 U.S.C. 3727, 41 U.S.C.
                        I 5 (hereafter referred to as the Act), may assign its rights to be paid amounts due or to become due
                        as a result ofthe performance of this contract to a bank, trust company, or other financing
                        institution, including any Federal lending agency. The assignee under such an assignment may
                        thereafter further assign or reassign its right under the original assignment to any type of financing
                        institution described in the preceding sentence. Unless otherwise stated in this contract, payments
                        to an assignee of any amounts due or to become due under this contract shall not, to the extent
                        specified in the Act, be subject to reduction or setoff

                       (b) Any assignment or reassignment authorized under the Act and this clause shall cover all
                       unpaid amounts payable under this contract, and shall not be made to more than one party, except
                       that an assignment or reassignment may be made to one party as agent or trustee for two or more
                       parties participating in the financing of this contract.

                       (c) The Contractor shall not furnish or disclose to any assignee under this contract any classified
                       document (including this contract) or information related to work under this contract until the
                       Contracting Officer authorizes such action in writing.

               (End of clause)

               52.232-25 Prompt payment. (OCT 2003)

                       Notwithstanding any other payment clause in this contract, the Government will make invoice
                       payments under the terms and conditions specified in this clause. The Government considers
                       payment as being made on the day a check is dated or the date of an electronic funds transfer
                       (EFT). Definitions of pertinent terms are set forth in sections 2.101, 32.001, and 32.902 of the
                       Federal Acquisition Regulation. All days referred to in this clause are calendar days, unless
                       otherwise specified. (However, see paragraph (a)(4) of this clause concerning payments due on
                       Saturdays, Sundays, and legal holidays.)

                        (a) Invoice payments--(l) Due date. (i) Except as indicated in paragraphs (a)(2) and (c) of this
                        clause, the due date for making invoice payments by the designated payment office is the later of
                        the following two events:

                                                   (A) The 30th day after the designated billing office receives a proper
                                                   invoice from the Contractor (except as provided in paragraph (a)(l)(ii)
                                                   of this clause).

                                                   (B) The 30th day after Government acceptance of supplies delivered or
                                                   services performed. For a final invoice, when the payment amount is
                                                   subject to contract settlement actions, acceptance is deemed to occur on
                                                   the effective date of the contract settlement.

                                          (ii) If the designated billing office fails to annotate the invoice with the actual
                                          date of receipt at the time of receipt, the invoice payment due date is the 30th
                                          day after the date of the Contractor's invoice, provided the designated billing



                                                                                                                                57



Confidential                                                                                                             GEO-MEN 00059692
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 30 of
                                          45




                                office receives a proper invoice and there is no disagreement over quantity,
                                quality, or Contractor compliance with contract requirements.

                       (2) Certain food products and other payments. (i) Due dates on Contractor invoices for
                       meat, meat food products, or fish; perishable agricultural commodities; and dairy
                       products, edible fats or oils, and food products prepared from edible fats or oils are--

                                          (A) For meat or meat food products, as defined in section 2(a)(3) of the
                                          Packers and Stockyard Act of 1921 (7 U.S.C. 182(3)), and as further
                                          defined in Pub. L. 98-181, including any edible fresh or frozen poultry
                                          meat, any perishable poultry meat food product, fresh eggs, and any
                                          perishable egg product, as close as possible to, but not later than, the
                                          7th day after product delivery.

                                          (B) For fresh or frozen fish, as defined in section 204(3) of the Fish and
                                          Seafood Promotion Act of 1986 (16 U.S.C. 4003(3)), as close as
                                          possible to, but not later than, the 7th day after product delivery.

                                          (C) For perishable agricultural commodities, as defined in section l ( 4)
                                          of the Perishable Agricultural Commodities Act of 1930 (7 U.S.C.
                                          499a(4)), as close as possible to, but not later than, the 10th day after
                                          product delivery, unless another date is specified in the contract.

                                          (D) For dairy products, as defined in section 1 I 1(e) of the Dairy
                                          Production Stabilization Act of 1983 (7 U.S.C. 4502(e)), edible fats or
                                          oils, and food products prepared from edible fats or oils, as close as
                                          possible to, but not later than, the 10th day after the date on which a
                                          proper invoice has been received. Liquid milk, cheese, certain
                                          processed cheese products, butter, yogurt, ice cream, mayonnaise, salad
                                          dressings, and other similar products, fall within this classification.
                                          Nothing in the Act limits this classification to refrigerated products.
                                          When questions arise regarding the proper classification of a specific
                                          product, prevailing industry practices will be followed in specifying a
                                          contract payment due date. The burden of proof that a classification of
                                          a specific product is, in fact, prevailing industry practice is upon the
                                          Contractor making the representation.

                                (ii) If the contract does not require submission of an invoice for payment (e.g.,
                                periodic lease payments), the due date will be as specified in the contract.

                       (3) Contractor's invoice. The Contractor shall prepare and submit invoices to the
                       designated billing office specified in the contract. A proper invoice must include the
                       items listed in paragraphs (a)(3 )(i) through (a)(3)(x) of this clause. If the invoice does not
                       comply with these requirements, the designated billing office will return it within 7 days
                       after receipt (3 days for meat, meat food products, or fish; 5 days for perishable
                       agricultural commodities, dairy products, edible fats or oils, and food products prepared
                       from edible fats or oils), with the reasons why it is not a proper invoice. The Government
                       will take into account untimely notification when computing any interest penalty owed
                       the Contractor.

                                (i) Name and address of the Contractor.

                                (ii) Invoice date and invoice number. (The Contractor should date invoices as
                                close as possible to the date of the mailing or transmission.)

                                (iii) Contract number or other authorization for supplies delivered or services



                                                                                                                   58



Confidential                                                                                                   GEO-MEN 00059693
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 31 of
                                          45



                                performed (including order number and contract line item number).

                                (iv) Description, quantity, unit of measure, unit price, and extended price of
                                supplies delivered or services performed.

                                (v) Shipping and payment terms (e.g., shipment number and date of shipment,
                                discount for prompt payment terms). Bill oflading number and weight of
                                shipment will be shown for shipments on Government bills of lading.

                                (vi) Name and address of Contractor official to whom payment is to be sent
                                (must be the same as that in the contract or in a proper notice of assignment).

                                (vii) Name (where practicable), title, phone number, and mailing address of
                                person to notify in the event of a defective invoice.

                                (viii) Taxpayer Identification Number (TIN). The Contractor shall include its
                                TIN on the invoice only if required elsewhere in this contract.

                                (ix) Electronic funds transfer (EFT) banking information.

                                         (A) The Contractor shall include EFT banking information on the
                                         invoice only ifrequired elsewhere in this contract.

                                         (B) If EFT banking information is not required to be on the invoice, in
                                         order for the invoice to be a proper invoice, the Contractor shall have
                                         submitted correct EFT banking information in accordance with the
                                         applicable solicitation provision (e.g., 52.232-38, Submission of
                                         Electronic Funds Transfer Information with Offer), contract clause
                                         (e.g., 52.232-33, Payment by Electronic Funds Transfer--Central
                                         Contractor Registration, or 52.232-34, Payment by Electronic Funds
                                         Transfer--Other Than Central Contractor Registration), or applicable
                                         agency procedures.

                                         (C) EFT banking information is not required if the Government waived
                                         the requirement to pay by EFT.

                                (x) Any other information or documentation required by the contract (e.g.,
                                evidence of shipment).

                       (4) Interest penalty. The designated payment office will pay an interest penalty
                       automatically, without request from the Contractor, if payment is not made by the due
                       date and the conditions listed in paragraphs (a)(4)(i) through (a)(4)(iii) of this clause are
                       met, if applicable. However, when the due date falls on a Saturday, Sunday, or legal
                       holiday, the designated payment office may make payment on the following working day
                       without incurring a late payment interest penalty.

                                (i) The designated billing office received a proper invoice.

                                (ii) The Government processed a receiving report or other Government
                                documentation authorizing payment, and there was no disagreement over
                                quantity, quality, or Contractor compliance with any contract term or condition.

                                (iii) In the case ofa final invoice for any balance of funds due the Contractor for
                                supplies delivered or services performed, the amount was not subject to further
                                contract settlement actions between the Government and the Contractor.




                                                                                                                  59



Confidential                                                                                                 GEO-MEN 00059694
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 32 of
                                          45




                       (5) Computing penalty amount. The Government will compute the interest penalty in
                       accordance with the Office of Management and Budget prompt payment regulations at 5
                       CFR part 1315.

                                (i) For the sole purpose of computing an interest penalty that might be due the
                                Contractor, Government acceptance is deemed to occur constructively on the 7th
                                day (unless otherwise specified in this contract) after the Contractor delivers the
                                supplies or performs the services in accordance with the terms and conditions of
                                the contract, unless there is a disagreement over quantity, quality, or Contractor
                                compliance with a contract provision. If actual acceptance occurs within the
                                constructive acceptance period, the Government will base the determination of
                                an interest penalty on the actual date of acceptance. The constructive acceptance
                                requirement does not, however, compel Government officials to accept supplies
                                or services, perform contract administration functions, or make payment prior to
                                fulfilling their responsibilities.

                                (ii) The prompt payment regulations at 5 CFR 1315.lO(c) do not require the
                                Government to pay interest penalties if payment delays are due to disagreement
                                between the Government and the Contractor over the payment amount or other
                                issues involving contract compliance, or on amounts temporarily withheld or
                                retained in accordance with the terms of the contract. The Government and the
                                Contractor shall resolve claims involving disputes and any interest that may be
                                payable in accordance with the clause at FAR 52.233-1, Disputes.

                       (6) Discounts for prompt payment The designated payment office will pay an interest
                       penalty automatically, ~ithout request from the Contractor, if the Government takes a
                       discount for prompt payment improperly. The Government will calculate the interest
                       penalty in accordance with the prompt payment regulations at 5 CFR part 1315.

                       (7) Additional interest penalty. (i) The designated payment office will pay a penalty
                       amount, calculated in accordance with the prompt payment regulations at 5 CFR part
                       1315 in addition to the interest penalty amount only if--

                                         (A) The Government owes an interest penalty of$1 or more;

                                         (B) The designated payment office does not pay the interest penalty
                                         within 10 days after the date the invoice amount is paid; and

                                         (C) The Contractor makes a written demand to the designated payment
                                         office for additional penalty payment, in accordance with paragraph
                                         (a)(7)(ii) of this clause, postmarked not later than 40 days after the
                                         invoice amount is paid.

                                (ii)(A) The Contractor shall support written demands for additional penalty
                                payments with the following data. The Government will not request any
                                additional data. The Contractor shall--

                       ( I) Specifically assert that late payment interest is due under a specific invoice, and
                       request payment of all overdue late payment interest penalty and such additional penalty
                       as may be required;

                       (2) Attach a copy of the invoice on which the unpaid late payment interest is due; and

                       (3) State that payment of the principal has been received, including the date ofreceipt.

                                         (B) If there is no postmark or the postmark is illegible--



                                                                                                                  60



Confidential                                                                                                GEO-MEN 00059695
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 33 of
                                          45




                                 (1) The designated payment office that receives the demand will annotate it with the date
                                 ofreceipt, provided the demand is received on or before the 40th day after payment was
                                 made; or

                                 (2) If the designated payment office fails to make the required annotation, the
                                 Government will determine the demand's validity based on the date the Contractor has
                                 placed on the demand, provided such date is no later than the 40th day after payment was
                                 made.

                                         (iii) The additional penalty does not apply to payments regulated by other
                                         Government regulations (e.g., payments under utility contracts subject to tariffs
                                         and regulation).

                       (b) Contract financing payment. If this contract provides for contract financing, the Government
                       will make contract financing payments in accordance with the applicable contract financing
                       clause.

                       (c) Fast payment procedure due dates. If this contract contains the clause at 52.213-1, Fast
                       Payment Procedure, payments will be made within 15 days after the date ofreceipt of the invoice.

                       ( d) Overpayments. If the Contractor becomes aware of a duplicate contract financing or invoice
                       payment or that the Government has otherwise overpaid on a contract financing or invoice
                       payment, the Contractor shall immediately notify the Contracting Officer and request instructions
                       for disposition of the overpayment.

               (End of clause)

               52.232-33 Payment by Electronic Funds Transfer - Central Contractor Registration. (OCT 2003)

                       (a) Method ofpayment. (l) All payments by the Government under this contract shall be made by
                       electronic funds transfer (EFT), except as provided in paragraph (a)(2) of this clause. As used in
                       this clause, the term EFT refers to the funds transfer and may also include the payment
                       information transfer.

                                 (2) Jn the event the Government is unable to release one or more payments by EFT, the
                                 Contractor agrees to either -

                                         (i) Accept payment by check or some other mutua!Jy agreeable method of
                                         payment; or

                                         (ii) Request the Government to extend the payment due date until such time as
                                         the Government can make payment by EFT (but see paragraph (d) of this
                                         clause).

                       (b) Contractor's EFT information. The Government shall make payment to the Contractor using
                       the EFT information contained in the Central Contractor Registration (CCR) database. In the event
                       that the EFT information changes, the Contractor shall be responsible for providing the updated
                       information to the CCR database.

                       (c) Mechanisms/or EFT payment. The Government may make payment by EFT through either the
                       Automated Clearing House (ACH) network, subject to the rules of the National Automated
                       Clearing House Association, or the Fedwire Transfer System. The rnles governing Federal
                       payments through the ACH are contained in 31 CFR part 210.

                       (d) Suspension o_fpayment. If the Contractor's EFT information in the CCR database is incorrect,



                                                                                                                        61



Confidential                                                                                                        GEO-MEN 00059696
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 34 of
                                          45




                 then the Government need not make payment to the Contractor under this contract until correct
                 EFT information is entered into the CCR database; and any invoice or contract financing request
                 shall be deemed not to be a proper invoice for the purpose of prompt payment under this contract.
                 The prompt payment terms of the contract regarding notice of an improper invoice and delays in
                 accrual of interest penalties apply.

                 ( e) Liability for uncompleted or erroneous transfers. (1) If an uncompleted or erroneous transfer
                 occurs because the Government used the Contractor's EFT information incorrectly, the
                 Government remains responsible for -

                                    (i) Making a correct payment;

                                    (ii) Paying any prompt payment penalty due; and

                                    (iii) Recovering any erroneously directed funds.

                          (2) If an uncompleted or erroneous transfer occurs because the Contractor's EFT
                          infonnation was incorrect, or was revised within 3 0 days of Government release of the
                          EFT payment transaction instruction to the Federal Reserve System, and -

                                    (i) Ifthe funds are no longer under the control of the payment office, the
                                    Government is deemed to have made payment and the Contractor is responsible
                                    for recovery of any erroneously directed funds; or

                                    (ii) If the funds remain under the control of the payment office, the Government
                                    shall not make payment, and the provisions of paragraph (d) of this clause shall
                                    apply.

                 (0 EFT and prompt payment. A payment shall be deemed to have been made in a timely manner
                 in accordance with the prompt payment terms of this contract if, in the EFT payment transaction
                 instruction released to the Federal Reserve System, the date specified for settlement of the
                 payment is on or before the prompt payment due date, provided the specified payment date is a
                 valid date under the rules of the Federal Reserve System.

                 (g) EFT and assignment of claims. If the Contractor assigns the proceeds of this contract as
                 provided for in the assignment of claims terms of this contract, the Contractor shall require as a
                 condition of any such assignment, that the assignee shall register separately in the CCR database
                 and shall be paid by EFT in accordance with the terms of this clause. Notwithstanding any other
                 requirement of this contract, payment to an ultimate recipient other than the Contractor, or a
                 financial institution properly recognized under an assignment of claims pursuant to subpart 32.8,
                 is not permitted. In all respects, the requirements of this clause shall apply to the assignee as if it
                 were the Contractor. EFT information that shows the ultimate recipient of the transfer to be other
                 than the Contractor, in the absence of a proper assignment of claims acceptable to the
                 Government, is incorrect EFT information within the meaning of paragraph (d) of this clause.

                 (h) Liability for change of EFT infonnation by financial agent. The Government is not liable for
                 errors resulting from changes to EFT information made by the Contractor's financial agent.<P>

                 (i) Payment information. The payment or disbursing office shall forward to the Contractor
                 available payment information that is suitable for transmission as of the date ofrelease of the EFT
                 instruction to the Federal Reserve System. The Government may request the Contractor to
                 designate a desired format and method(s) for delivery of payment information from a list of
                 formats and methods the payment office is capable of executing. However, the Government does
                 not guarantee that any particular format or method of delivery is available at any particular
                 payment office and retains the latitude to use the format and delivery method most convenient to
                 the Government. If the Government makes payment by check in accordance with paragraph (a) of



                                                                                                                      62



Confidential                                                                                                      GEO-MEN 00059697
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 35 of
                                          45




                        this clause, the Government shall mail the payment information to the remittance address
                        contained in the CCR database.

               (End of clause)

               52.239-1 Privacy or Security Safeguards. (AUG 1996)

                        (a) The Contractor shall not publish or disclose in any manner, without the Contracting Officer's
                        written consent, the details of any safeguards either designed or developed by the Contractor under
                        this contract or otherwise provided by the Government.

                        (b) To the extent required to carry out a program of inspection to safeguard against threats and
                        hazards to the security, integrity, and confidentiality of Government data, the Contractor shall
                        afford the Government access to the Contractor's facilities, installations, technical capabilities,
                        operations, documentation, records, and databases.

                        (c) If new or unanticipated threats or hazards are discovered by either the Government or the
                        Contractor, or if existing safeguards have ceased to function, the discoverer shall immediately
                        bring the situation to the attention of the other party.

               (End of clause)

               52.242-4 Certification of Final Indirect Costs. (JAN 1997)

                        (a) The Contractor shall -

                                  (1) Certify any proposal to establish or modify final indirect cost rates;

                                  (2) Use the format in paragraph (c) of this clause to certify; and

                                  (3) Have the certificate signed by an individual of the Contractor's organization at a level
                                  no lower than a vice president or chief financial officer ofthe business segment of the
                                  Contractor that submits the proposal.

                        (b) Failure by the Contractor to submit a signed certificate, as described in this clause, may result
                        in final indirect costs at rates unilaterally established by the Contracting Officer.

                        (c) The certificate of final indirect costs shall read as follows:

               Certificate of Final Indirect Costs

               This is to certify that I have reviewed this proposal to establish final indirect cost rates and to the best of my
               knowledge and belief:

               l. All costs included in this proposal (identify proposal and date) to establish final indirect cost rates for
               (identify period covered by rate) are allowable in accordance with the cost principles of the Federal
               Acquisition Regulation (FAR) and its supplements applicable to the contracts to which the final indirect
               cost rates will apply; and

               2. This proposal does not include any costs which are expressly unallowable under applicable cost
               principles of the FAR or its supplements.

               Finn:
                       -----------------
               Signature: - - - - - - - - - - - - - - -




                                                                                                                                63



Confidential                                                                                                              GEO-MEN 00059698
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 36 of
                                          45



               Name of Certifying Official: _ _ _ _ _ __

               Title:
                        -----------------
               Date of Execution: _ _ _ _ _ _ _ _ _ _ __

               (End of clause)

               52.242-13 Bankruptcy. (JUL 1995)

               In the event the Contractor enters into proceedings relating to bankruptcy, whether voluntary or
               involuntary, the Contractor agrees to furnish, by certified mail or electronic commerce method authorized
               by the contract, written notification of the bankruptcy to the Contracting Officer responsible for
               administering the contract. This notification shall be furnished within five days of the initiation of the
               proceedings relating to bankruptcy filing. This notification shall include the date on which the bankruptcy
               petition was filed, the identity of the court in which the bankruptcy petition was filed, and a listing of
               Government contract numbers and contracting offices for all Government contracts against which final
               payment has not been made. This obligation remains in effect until final payment under this contract.

               (End of clause)

               52.243-1 Changes - Fixed-Price. (AUG 1987) - Alternate I (APR 1984)

                         (a) The Contracting Officer may at any time, by written order, and without notice to the sureties, if
                         any, make changes within the general scope of this contract in any one or more of the following:

                                  ( l) Description of services to be performed.

                                  (2) Time of performance (i.e., hours of the day, days of the week, etc.).

                                  (3) Place of performance of the services.

                         (b) If any such change causes an increase or decrease in the cost of, or the time required for,
                         performance of any part of the work under this contract, whether or not changed by the order, the
                         Contracting Officer shall make an equitable adjustment in the contract price, the delivery
                         schedule, or both, and shall modify the contract.

                         ( c) The Contractor must assert its right to an adjustment under this clause within 30 days from the
                         date of receipt of the written order. However, if the Contracting Officer decides that the facts
                         justify it, the Contracting Officer may receive and act upon a proposal submitted before final
                         payment of the contract.

                         (d) If the Contractor's proposal includes the cost of property made obsolete or excess by the
                         change, the Contracting Officer shall have the right to prescribe the manner of the disposition of
                         the property.

                         (e) Failure to agree to any adjustment shall be a dispute under the Disputes clause. However,
                         nothing in this clause shall excuse the Contractor from proceeding with the contract as changed.

               (End of clause)

               52.249-2 Termination for Convenience of the Government (Fixed~Price). (MAY 2004)

                         (a) The Government may terminate perfonnance of work under this contract in whole or, from
                         time to time, in part if the Contracting Officer determines that a termination is in the Government's
                         interest. The Contracting Officer shall terminate by delivering to the Contractor a Notice of



                                                                                                                            64



Confidential                                                                                                          GEO-MEN 00059699
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 37 of
                                          45




                 Tennination specifying the extent of termination and the effective date.

                 (b) After receipt of a Notice of Termination, and except as directed by the Contracting Officer, the
                 Contractor shaH immediately proceed with the following obligations, regardless of any delay in
                 determining or adjusting any amounts due under this clause:

                          (1) Stop work as specified in the notice.

                          (2) Place no further subcontracts or orders (referred to as subcontracts in this clause) for
                          materials, services, or facilities, except as necessary to complete the continued portion of
                          the contract.

                          (3) Terminate all subcontracts to the extent they relate to the work terminated.

                          (4) Assign to the Government, as directed by the Contracting Officer, all right, title, and
                          interest of the Contractor under the subcontracts terminated, in which case the
                          Government shall have the right to settle or to pay any termination settlement proposal
                          arising out of those tem1inations.

                          (5) With approval or ratification to the extent required by the Contracting Officer, settle
                          all outstanding liabilities and termination settlement proposals arising from the
                          termination of subcontracts; the approval or ratification will be final for purposes ofthis
                          clause.

                          (6) As directed by the Contracting Officer, transfer title and deliver to the Government -

                                   (i) The fabricated or unfabricated parts, work in process, completed work,
                                   supplies, and other material produced or acquired for the work terminated; and

                                   (ii) The completed or partially completed plans, drawings, information, and
                                   other property that, if the contract had been completed, would be required to be
                                   furnished to the Government.

                          (7) Complete performance of the work not terminated.

                          (8) Take any action that may be necessary, or that the Contracting Officer may direct, for
                          the protection and preservation of the property related to this contract that is in the
                          possession of the Contractor and in which the Government has or may acquire an interest.

                          (9) Use its best efforts to sell, as directed or authorized by the Contracting Officer, any
                          property of the types referred to in subparagraph (b)(6) of this clause; provided, however,
                          that the Contractor (i) is not required to extend credit to any purchaser and (ii) may
                          acquire the property under the conditions prescribed by, and at prices approved by, the
                          Contracting Officer. The proceeds of any transfer or disposition will be applied to reduce
                          any payments to be made by the Government under this contract, credited to the price or
                          cost of the work, or paid in any other manner directed by the Contracting Officer.

                 (c) The Contractor shall submit complete termination inventory schedules no later than 120 days
                 from the effective date of termination, unless extended in writing by the Contracting Officer upon
                 written request of the Contractor with in this 120-day period.

                 (d) After expiration of the plant clearance period as defined in Subpart 49.001 of the Federal
                 Acquisition Regulation, the Contractor may submit to the Contracting Officer a list, certified as to
                 quantity and quality, of termination inventory not previously disposed of, excluding items
                 authorized for disposition by the Contracting Officer. The Contractor may request the Government
                 to remove those items or enter into an agreement for their storage. Within 15 days, the



                                                                                                                   65



Confidential                                                                                                    GEO-MEN 00059700
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 38 of
                                          45




                 Government will accept title to those items and remove them or enter into a storage agreement.
                 The Contracting Officer may verify the list upon removal of the items, or if stored, within 45 days
                 from submission of the list, and shall correct the list, as necessary, before final settlement.

                 (e) After termination, the Contractor shall submit a final termination settlement proposal to the
                 Contracting Officer in the form and with the certification prescribed by the Contracting Officer.
                 The Contractor shall submit the proposal promptly, but no later than 1 year from the effective date
                 of termination, unless extended in writing by the Contracting Officer upon written request of the
                 Contractor within this I-year period. However, if the Contracting Officer determines that the facts
                 justify it, a termination settlement proposal may be received and acted on after 1 year or any
                 extension. If the Contractor fails to submit the proposal within the time allowed, the Contracting
                 Officer may determine, on the basis of information available, the amount, if any, due the
                 Contractor because of the termination and shall pay the amount determined.

                 (f) Subject to paragraph (e) of this clause, the Contractor and the Contracting Officer may agree
                 upon the whole or any part of the amount to be paid or remaining to be paid because of the
                 termination. The amount may include a reasonable allowance for profit on work done. However,
                 the agreed amount, whether under this paragraph (f) or paragraph {g) of this clause, exclusive of
                 costs shown in subparagraph (g){3) of this clause, may not exceed the total contract price as
                 reduced by (1) the amount of payments previously made and (2) the contract price of work not
                 terminated. The contract shall be modified, and the Contractor paid the agreed amount. Paragraph
                 (g) of this clause shall not limit, restrict, or affect the amount that may be agreed upon to be paid
                 under this paragraph.

                 (g) If the Contractor and the Contracting Officer fail to agree on the whole amount to be paid
                 because of the termination of work, the Contracting Officer shall pay the Contractor the amounts
                 determined by the Contracting Officer as follows, but without duplication of any amounts agreed
                 on under paragraph (f) of this clause:

                          ( l) The contract price for completed supplies or services accepted by the Government ( or
                          sold or acquired under subparagraph (b)(9) of this clause) not previously paid for,
                          adjusted for any saving of freight and other charges.

                          (2) The total of -

                                   (i) The costs incurred in the performance of the work terminated, including
                                   initial costs and preparatory expense allocable thereto, but excluding any costs
                                   attributable to supplies or services paid or to be paid under subparagraph (g)(l)
                                   of this clause;

                                   (ii) The cost of settling and paying termination settlement proposals under
                                   terminated subcontracts that are properly chargeable to the terminated portion of
                                   the contract if not included in su~division (g)(2)(i) of this clause; and

                                   (iii) A sum, as profit on subdivision (g)(2)(i) of this clause, determined by the
                                   Contracting Officer under 49.202 of the Federal Acquisition Regulation, in
                                   effect on the date of this contract, to be fair and reasonable; however, if it
                                   appears that the Contractor would have sustained a loss on the entire contract
                                   had it been completed, the Contracting Officer shall allow no profit under this
                                   subdivision (g){2)(iii) and shall reduce the settlement to reflect the indicated rate
                                   ofloss. ·

                          (3) The reasonable costs of settlement of the work terminated, including -

                                   (i) Accounting, legal, clerical, and other expenses reasonably necessary for the
                                   preparation of termination settlement proposals and supporting data;



                                                                                                                     66



Confidential                                                                                                     GEO-MEN 00059701
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 39 of
                                          45




                                   ( ii) The termination and settlement of subcontracts (excluding the amounts of
                                   such settlements); and

                                   (iii) Storage, transportation, and other costs incurred, reasonably necessary for
                                   the preservation, protection, or disposition of the termination inventory.

                 (h) Except for normal spoilage, and except to the extent that the Government expressly assumed
                 the risk of loss, the Contracting Officer shall exclude from the amounts payable to the Contractor
                 under paragraph (g) of this clause, the fair value, as determined by the Contracting Officer, of
                 property that is destroyed, Jost, stolen, or damaged so as to become undeliverable to the
                 Government or to a buyer.

                 (i) The cost principles and procedures of Part 31 ofthe Federal Acquisition Regulation, in effect
                 on the date of this contract, shall govern all costs claimed, agreed to, or determined under this
                 clause.

                 G) The Contractor shall have the right of appeal, under the Disputes clause, from any
                 determination made by the Contracting Officer under paragraph (e), (g), or (I) of this clause,
                 except that if the Contractor failed to submit the termination settlement proposal or request for
                 equitable adjustment within the time provided in paragraph (e) or (I), respectively, and failed to
                 request a time extension, there is no right of appeal.

                 (k) In arriving at the amount due the Contractor under this clause, there shall be deducted -

                          (1) All unliquidated advance or other payments to the Contractor under the terminated
                          portion of this contract;

                          (2) Any claim which the Government has against the Contractor under this contract; and

                          (3) The agreed price for, or the proceeds of sale of, materials, supplies, or other things
                          acquired by the Contractor or sold under the provisions of this clause and not recovered
                          by or credited to the Government.

                 (I) If the termination is partial, the Contractor may file a proposal with the Contracting Officer for
                 an equitable adjustment of the price(s) of the continued portion of the contract. The Contracting
                 Officer shall make any equitable adjustment agreed upon. Any proposal by the Contractor for an
                 equitable adjustment under this clause shall be requested within 90 days from the effective date of
                 termination unless extended in writing by the Contracting Officer.

                 (m)(l) The Government may, under the terms and conditions it prescribes, make partial payments
                 and payments against costs incurred by the Contractor for the terminated portion of the contract, if
                 the Contracting Officer believes the total of these payments will not exceed the amount to which
                 the Contractor will be entitled.

                          (2) If the total payments exceed the amount finally determined to be due, the Contractor
                          shall repay the excess to the Government upon demand, together with interest computed
                          at the rate established by the Secretary of the Treasury under 50 U.S.C. App. I2l5(b)(2).
                          Interest shall be computed for the period from the date the excess payment is received by
                          the Contractor to the date the excess is repaid. Interest shall not be charged on any excess
                          payment due to a reduction in the Contractor's termination settlement proposal because of
                          retention or other disposition of termination inventory until 10 days after the date of the
                          retention or disposition, or a later date determined by the Contracting Officer because of
                          the circumstances.

                 (n) Unless otherwise provided in this contract or by statute, the Contractor shall maintain all



                                                                                                                      67



Confidential                                                                                                       GEO-MEN 00059702
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 40 of
                                          45



                       records and documents relating to the terminated portion of this contract for 3 years after final
                       settlement. This includes all books and other evidence bearing on the Contractor's costs and
                       expenses under this contract. The Contractor shall make these records and documents available to
                       the Government, at the Contractor's office, at all reasonable times, without any direct charge. If
                       approved by the Contracting Officer, photographs, microphotographs, or other authentic
                       reproductions may be maintained instead of original records and documents.

               (End of clause)

               52.249-8 Default (Fixed-Price Supply and Service). (APR 1984)

                       (a)(l) The Government may, subject to paragraphs (c) and (d) of this clause, by written notice of
                       default to the Contractor, terminate this contract in whole or in part if the Contractor fails to -

                                          (i) Deliver the supplies or to perform the services within the time specified in
                                          this contract or any extension;

                                          (ii) Make progress, so as to endanger performance of this contract (but see
                                          subparagraph (a)(2) of this clause); or

                                          (iii) Perform any of the other provisions of this contract (but see subparagraph
                                          (a)(2) of this clause).

                                 (2) The Government's right to terminate this contract under subdivisions (a)(] )(ii) and
                                 ( !)(iii) of this clause, may be exercised if the Contractor does not cure such failure within
                                 10 days (or more ifauthorized in writing by the Contracting Officer) after receipt of the
                                 notice from the Contracting Officer specifying the failure.

                       (b) If the Government terminates this contract in whole or in part, it may acquire, under the terms
                       and in the manner the Contracting Officer considers appropriate, supplies or services similar to
                       those terminated, and the Contractor will be liable to the Government for any excess costs for
                       those supplies or services. However, the Contractor shall continue the work not terminated.

                        (c) Except for defaults of subcontractors at any tier, the Contractor shall not be liable for any
                        excess costs if the failure to perform the contract arises from causes beyond the control and
                        without the fault or negligence of the Contractor. Examples of such causes include ( 1) acts of God
                        or of the public enemy, (2) acts of the Government in either its sovereign or contractual capacity,
                        (3) fires, (4) floods, (5) epidemics, (6) quarantine restrictions, (7) strikes, (8) freight embargoes,
                        and (9) unusually severe weather. In each instance the failure to perform must be beyond the
                        control and without the fault or negligence of the Contractor.

                        (d) If the failure to perform is caused by the default of a subcontractor at any tier, and if the cause
                        of the default is beyond the control of both the Contractor and subcontractor, and without the fault
                        or negligence of either, the Contractor shall not be liable for any excess costs for failure to
                        perform, unless the subcontracted supplies or services were obtainable from other sources in
                        sufficient time for the Contractor to meet the required delivery schedule.

                        (e) If this contract is terminated for default, the Government may require the Contractor to transfer
                        title and deliver to the Government, as directed by the Contracting Officer, any ( l) completed
                        supplies, and (2) partially completed supplies and materials, parts, tools, dies, jigs, fixtures, plans,
                        drawings, information, and contract rights (collectively referred to as manufacturing materials in
                        this clause) that the Contractor has specifically produced or acquired for the terminated portion of
                        this contract. Upon direction of the Contracting Officer, the Contractor shall also protect and
                        preserve property in its possession in which the Government has an interest.

                        (f) The Government shall pay contract price for completed supplies delivered and accepted. The



                                                                                                                             68



Confidential                                                                                                             GEO-MEN 00059703
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 41 of
                                          45



                        Contractor and Contracting Officer shall agree on the amount of payment for manufacturing
                        materials delivered and accepted and for the protection and preservation of the property. Failure to
                        agree will be a dispute under the Disputes clause. The Government may withhold from these
                        amounts any sum the Contracting Officer detennines to be necessary to protect the Government
                        against loss because of outstanding liens or claims of former lien holders.

                        (g) If, after termination, it is detennined that the Contractor was not in default, or that the default
                        was excusable, the rights and obligations of the parties shall be the same as if the termination had
                        been issued for the convenience of the Government.

                        (h) The rights and remedies of the Government in this clause are in addition to any other rights
                        and remedies provided by law or under this contract.

               (End of clause)

               52.252-2 Clauses Incorporated by Reference. (FEB 1998)

               This contract incorporates one or more clauses by reference, with the same force and effect as if they were
               given in full text. Upon request, the Contracting Officer will make their full text available. Also, the full
               text of a clause may be accessed electronically at this/these address(es): [Insert one or more Internet
               addresses]

               (End of clause)

               3052.204-70 Security requirements for unclassified information technology resources. (JUN 2006)

                        (a} The Contractor shall be responsible for Information Technology (]T) security for all systems
                        connected to a DHS network or operated by the Contractor for DHS, regardless of location. This
                        clause applies to all or any part of the contract that includes information technology resources or
                        services for which the Contractor must have physical or electronic access to sensitive information
                        contained in DHS unclassified systems that directly support the agency's mission.

                        (b) The Contractor shall provide, implement, and maintain an IT Security Plan. This plan shall
                        describe the processes and procedures that will be followed to ensure appropriate security ofIT
                        resources that are developed, processed, or used under this contract.

                                 (l) Within [ "insert number of days'1 days after contract award, the contractor shall
                                 submit for approval its IT Security Plan, which shall be consistent with and further detail
                                 the approach contained in the offeror's proposal. The plan, as approved by the
                                 Contracting Officer, shall be incorporated into the contract as a compliance document.

                                 (2) The Contractor's IT Security Plan shall comply with Federal laws that include, but are
                                 not limited to, the Computer Security Act of 1987 (40 U.S.C. 1441 et seq.); the
                                 Government Infonnation Security Reform Act of2000; and the Federal Information
                                 Security Management Act of 2002; and with Federal policies and procedures that include,
                                 but are not limited to, 0MB Circular A-130.

                                 (3) The security plan shall specifically include instructions regarding handling and
                                 protecting sensitive information at the Contractor's site (including any information stored,
                                 processed, or transmitted using the Contractor's computer systems), and the secure
                                 management, operation, maintenance, programming, and system administration of
                                 computer systems, networks, and telecommunications systems.

                        (c) Examples of tasks that require security provisions include--

                                 (1) Acquisition, transmission or analysis of data owned by DHS with significant



                                                                                                                             69



Confidential                                                                                                             GEO-MEN 00059704
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 42 of
                                          45



                                 replacement cost should the contractor's copy be corrupted; and

                                 (2) Access to DHS networks or computers at a level beyond that granted the general
                                 public (e.g., such as bypassing a firewall).

                       (d) At the expiration of the contract, the contractor shall return all sensitive DHS information and
                       IT resources provided to the contractor during the contract, and certify that all non-public DHS
                       information has been purged from any contractor-owned system.

                       Organizational elements shall conduct reviews to ensure that the security requirements in the
                       contract are implemented and enforced.

                       (e) Within 6 months after contract award, the contractor shall submit written proof ofIT Security
                       accreditation to DHS for approval by the DHS Contracting Officer. Accreditation will proceed
                       according to the criteria of the DHS Sensitive System Policy Publication, 4300A (Version 2.1,
                       July 26, 2004) or any replacement publication, which the Contracting Officer will provide upon
                       request. This accreditation will include a final security plan, risk assessment, security test and
                       evaluation, and disaster recovery plan/continuity of operations plan. This accreditation, when
                       accepted by the Contracting Officer, shall be incorporated into the contract as a compliance
                       document. The contractor shall comply with the approved accreditation documentation.

               (End of clause)

               3052.209-70 Prohibition on contracts with corporate expatriates. (JUN 2006)

                       (a) Prohibitions.

                       Section 835 of the Homeland Security Act, 6 U.S.C. 395, prohibits the Department of Homeland
                       Security from entering into any contract with a foreign incorporated entity which is treated as an
                       inverted domestic corporation as defined in this clause, or with any subsidiary of such an entity.
                       The Secretary shall waive the prohibition with respect to any specific contract if the Secretary
                       determines that the waiver is required in the interest of national security.

                       (b) Definitions. As used in this clause:

                       Expanded Affiliated Group means an affiliated group as defined in section 1504(a) of the Internal
                       Revenue Code of 1986 (without regard to section I504(b) of such Code), except that section 1504
                       of such Code shall be applied by substituting 'more than 50 percent' for 'at least 80 percent' each
                       place it appears.

                       Foreign Incorporated Entity means any entity which is, or but for subsection (b) of section 83 5 of
                       the Homeland Security Act, 6 U.S.C. 395, would be, treated as a foreign corporation for purposes
                       of the Internal Revenue Code of 1986.

                       Inverted Domestic Corporation. A foreign incorporated entity shall be treated as an inverted
                       domestic corporation if, pursuant to a plan (or a series ofrelated transactions)

                                 (l) The entity completes the direct or indirect acquisition of substantially all of the
                                 properties held directly or indirectly by a domestic corporation or substantially all of the
                                 properties constituting a trade or business of a domestic partnership;

                                 (2) After the acquisition at least 80 percent of the stock (by vote or value) of the entity is
                                 held

                                           (i) In the case of an acquisition with respect to a domestic corporation, by
                                           former shareholders of the domestic corporation by reason of holding stock in



                                                                                                                             70




Confidential                                                                                                              GEO-MEN 00059705
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 43 of
                                          45



                                    the domestic corporation; or

                                    (ii) In the case of an acquisition with respect to a domestic partnership, by
                                    former partners of the domestic partnership by reason of holding a capital or
                                    profits interest in the domestic partnership; and

                           (3) The expanded affiliated group which after the acquisition includes the entity does not
                           have substantial business activities in the foreign country in which or under the law of
                           which the entity is created or organized when compared to the total business activities of
                           such expanded affiliated group.

                  Person, domestic, and foreign have the meanings given such terms by paragraphs (l), (4), and (5)
                  of section 7701(a) of the Internal Revenue Code of1986, respectively.

                  (c) Special rules. The following definitions and special rules shall apply when determining
                  whether a foreign incorporated entity should be treated as an inverted domestic corporation.

                           (I) Certain Stock Disregarded For the purpose of treating a foreign incorporated entity
                           as an inverted domestic corporation these shall not be taken into account in determining
                           ownership:

                                    (i) Stock held by members of the expanded affiliated group which includes the
                                    foreign incorporated entity; or

                                    (ii) stock of such entity which is sold in a public offering related to the
                                    acquisition described in subsection (b)(l) of Section 835 of the Homeland
                                    Security Act, 6 U.S.C. 395(b)(l).

                           (2) Plan Deemed In Certain Cases. If a foreign incorporated entity acquires directly or
                           indirectly substantially al I of the properties of a domestic corporation or partnership
                           during the 4-year period beginning on the date which is 2 years before the ownership
                           requirements of subsection (b )(2) are met, such actions shall be treated as pursuant to a
                           plan.

                           (3) Certain Transfers Disregarded. The transfer of properties or liabilities (including by
                           contribution or distribution) shall be disregarded if such transfers are part of a plan a
                           principal purpose of which is to avoid the purposes of this section.

                 (d) Special Rule for Related Partnerships. For purposes of applying section 835(b) of the
                 Homeland Security Act, 6 U.S.C. 395(b) to the acquisition ofa domestic partnership, except as
                 provided in regulations, all domestic partnerships which are under common control (within the
                 meaning of section 482 of the Internal Revenue Code of 1986) shall be treated as a partnership.

                  (e) Treatment of Certain Rights.

                           (1) Certain rights shall be treated as stocks to the extent necessary to reflect the present
                           value of all equitable interests incident to the transaction, as follows:

                                    (i) warrants;

                                    (ii) options;

                                    (iii) contracts to acquire stock;

                                    (iv) convertible debt instruments; and




                                                                                                                          71




Confidential                                                                                                      GEO-MEN 00059706
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 44 of
                                          45



                                           (v) others similar interests.

                                 (2) Rights labeled as stocks shall not be treated as stocks whenever it is deemed
                                 appropriate to do so to reflect the present value of the transaction or to disregard
                                 transactions whose recognition would defeat the purpose of Section 835.

                        (f) Disclosure. The offeror under this solicitation represents that (Check one):

                        _ it is not a foreign incorporated entity that should be treated as an inverted domestic corporation
                        pursuant to the criteria of (HSAR) 48 CFR 3009.104-70 through 3009.104-73;

                        _ it is a foreign incorporated entity that should be treated as an inverted domestic corporation
                        pursuant to the criteria of (HSAR) 48 CFR 3009. l 04-70 through 3009.104-73, but it has submitted
                        a request for waiver pursuant to 3009.104-74, which has not been denied; or

                        _ it is a foreign incorporated entity that should be treated as an inverted domestic corporation
                        pursuant to the criteria of (HSAR) 48 CFR 3009. 104-70 through 3009.104-73, but it plans to
                        submit a request for waiver pursuant to 3009.104-74.

                        (g) A copy of the approved waiver, ifa waiver has already been granted, or the waiver request, ifa
                        waiver has been applied for, shall be attached to the bid or proposal.

               (End of provision)

               3052.237-71 Information Technology Systems Access for Contractors

               INFORMATION TECHNOLOGY SYSTEMS ACCESS FOR CONTRACTORS
                (NOV 2004) (Deviation)

               (a) "Sensitive Information" means infonnation that is:

               (1) Protected Critical Infrastructure Information (PCIJ) as described in the Critical Infrastructure
               Information Act of 2002, 6 U.S.C. sections 2ll-224; its implementing regulations, 6 CFR Part 29; or the
               applicable PCII Procedures Manual; or

               (2) Sensitive Security Information (SSI), as described in 49 CFR Part 1520; or

               (3) Sensitive but Unclassified Infonnation (SBU), which consists of any other unclassified infonnation
               which:

               (i) if lost, misused, modified, or accessed without authorization, could adversely affect the national interest,
               proprietary rights, the conduct of Federal programs, or individual privacy under 5 U.S.C. section 552a; and,

               (ii) if provided by the government to the contractor, is marked in such a way as to place a reasonable person
               on notice of its sensitive nature.

               (b) ;,lnfonnation Technology Resources;, include, but are not limited to, computer equipment, networking
               equipment, telecommunications equipment, cabling, network drives, computer drives, network software,
               computer software, software programs, intranet sites, and internet sites.

               (c) Contractor employees working on this contract must complete such forms, as may be necessary for
               security or other reasons, including the conduct of background investigations to determine suitability.
               Completed forms shall be submitted as directed by the Contracting Officer. Upon the Contracting Officer's
               request, the Contractor's employees shall be fingerprinted, or subject to other investigations as required. All
               contractor employees requiring recurring access to Government facilities or access to sensitive information
               or IT resources are required to have a favorably adjudicated background investigation prior to commencing



                                                                                                                            72



Confidential                                                                                                            GEO-MEN 00059707
   Case 1:14-cv-02887-JLK-MEH Document 262-4 Filed 04/29/20 USDC Colorado Page 45 of
                                          45



               work on this contract unless this requirement is waived under Departmental procedures.

               (d) The Contracting Officer may require the contractor to prohibit individuals from working on the
               contract if the government deems their initial or continued employment contrary to the public interest for
               any reason, including, but not limited to, carelessness, insubordination, incompetence, or security concerns.

               (e) Work under this contract may involve access to sensitive information. Therefore, the Contractor shall
               not disclose, orally or in writing, any sensitive information to any person unless authorized in writing by
               the Contracting Officer. For those contractor employees authorized access to sensitive information, the
               contractor shall ensure that these persons receive training concerning the protection and disclosure of
               sensitive information both during and after contract performance.

               (f) Contractors shall identify in their proposals, the names and citizenship of all non-U.S. citizens proposed
               to work under the contract. Any additions or deletions of personnel who are non-U.S. citizen after contract
               award shall also be reported to the contracting officer.

               (g) The Contractor shall include the substance ofthis clause in all subcontracts at any tier where the
               subcontractor may have access to Government facilities, sensitive information, or resources.

               (h) Before receiving access to IT resources under this contract the individual must receive a security
               briefing, which the COTR wiH arrange, and complete any nondisclosure agreement furnished by OHS.

               (i) The contractor shall have access only to those areas ofDHS Organizational Element (OE) information
               technology resources explicitly stated in this contract or approved by the COTR in writing as necessary for
               performance of the work under this contract. Any attempts by contractor personnel to gain access to any
               information technology resources not expressly authorized by the statement of work, other terms and
               conditions in this contract, or as approved in writing by the COTR, is strictly prohibited. In the event of
               violation of this provision, DHS will take appropriate actions with regard to the contract and the
               individual(s) involved.

               G) Contractor access to DHS networks from a remote location is a temporary privilege for mutual
               convenience while the contractor performs business for the DHS OE. It is not a right, a guarantee of access,
               a condition of the contract, nor is it Government Furnished
               Equipment (GFE).

               (k) Contractor access will be terminated for unauthorized use. The contractor agrees to hold and save DHS
               harmless from any unauthorized use and agrees not to request additional time or money under the contract
               for any delays resulting from unauthorized use or access.

               (I) Non-U.S. citizens shall not be authorized to access or assist in the development, operation, management
               or maintenance of Department IT systems under the contract, unless a waiver has been granted by the Head
               of the Organizational Element or designee, with the concurrence of the Office of Security and
               Departmenti,s CIO or designee. In order for a waiver to be granted:
               (i) The individual must be a legal permanent resident ofthe U.S. or a citizen oflreland, Israel, the
               Republic of the Philippines, or any nation on the Allied Nations List maintained by the Department of
               State.
               (ii) All required security forms specified by the government and any necessary background check must be
               satisfactorily completed.
               (iii) There must be a compelling reason for using this individual as opposed to a U.S. citizen.
               (iv) The waiver must be in the best interest of the Government.




                                                                                                                             73




Confidential                                                                                                            GEO-MEN 00059708
